FILED IN
          1st COURT OF APPEALS
              HOUSTON, TEXAS
         12/14/2015 12:29:57 PM
          CHRISTOPHER A. PRINE
                  Clerk




TAB 33
                                                                                                                                 FILE
                                                                                                                  10 /2 1 6:05:55 PM
                                                                                                                         StanStanart
                                                                                                                          Stan Stanart
        `                                                                                                                 CountyCler
                                                                                                                                  Clef
                                                                                                                         HarrisCo
                                                                                                                                Co y



                                                        Cause
                                                        CauseN o.4427208
                                                             No.   27208
                1N
                IN THE
                   THE GUARDIANSHIP
                       GUARDIANSHIPOF
                                   OF                            §             IN THEPROBATE
                                                                              INTHE  PROBATECOURT
                                                                                            COURT

                RUBY
                RUBY S.PETERSON,
                     S. PETERSON,                                §            NUMBERONE
                                                                              NUMBER ONE((1)
                                                                                         1)OFOF

                ANINCAPACITATED
                AN INCAPACITATED PERSON
                                 PERSON                          §            HARRIS
                                                                              HARRISCOUNTY,
                                                                                    COUNTY, TE


                                                 FIRSTAMENDEDANSWER
                                                 FIRSTAMENDEDANSWER
                                                                                                                  -o
                TO
                TO THE
                   THE HONORABLE
                       HONORABLE JUDGEOFSAID
                                 JUDGEOFSAIDC OURT:
                                            COURT:
                       COMES
                       COMES NOW,
                             NOW, W.
                                  W. R ussJJones,
                                     Russ   ones,acting inhis           asAttomey
                                                        in his capacity as         Ad LitemforMrs.
                                                                           AttorneyAdLitem  for Mrs.
                Ruby
                Ruby S.Peterson,
                     S. Peterson, having been duly appointed
                                         been duly          assuch
                                                   appointedas     by JudgeL
                                                               suchbyJudge   oydH
                                                                           Loyd H..Wright on February25,
                                                                                   Wrighton           25,
                2014,          toTexas
                2014, pursuantto TexasEstates
                                      EstatesCCode Section1054.001,
                                               odeSection 1054.001, and
                                                                    and entersan appearanceon
                                                                        entersan
                                                                                              behalfof
                                                                                            on behalf of
                theproposed wardand
                the proposedward and respectfullyshows  untothe
                                                  showsunto  the Courtthe
                                                                         following:
                                                                       the following:
                                                        I.I. General Denial
                       The
                       The proposed
                                   wardgenerally  denieseachofthe
                           proposed ward generally denieseach
                                                                           allegations
                                                             of the material allegationsset
                                                                                            forthinthei
                                                                                         set forth in the
                applicationfor
                application for guardianship,and
                                                 demandsstrictproofthereof   byclearandconvincing    evidence.S
                                              and demands strict proof thereof by clear and convincing evidence.
                                                II.Lesser  RestrictiveAlternatives
                                                 II. Lesser Restrictive Alternatives
                       Proposedwardhasvalidgeneral    durableandmedicalpowersofofattomey
                       Proposed ward has valid general durable and medicalpowers
                                                                                         whichhavebeen
                                                                                  attorney which have been
                inplace  andfunctioning formanyyyears.
                in place and functioning formany ears.A ssuch,thereis no need
                                                       As such, there is no
                                                                                 forguardianship protection,
                                                                            need for guardianship protection,

                given the           and               oftheselesser              alternatives to
                given the existence and functionality of these lesser restrictive alternatives to guardianship.
                                                         III.DEFENSESQ
                                                          III. DEFENSES
                l.1.   NOFALSE IMPRISONMENT: RubyPeterson  isnotbeing,andhasnotbeen,falsely
                       NO FALSE IMPRISONMENT: Ruby Peterson is not being, and has not been, falsely
                imprisonedattheSilverado   Senior Living Center-Sugar Landbecause Mrs.Peterson  consented
                imprisoned at the Silverado Senior Living Center-Sugar Land because Mrs. Peterson consented
                (byvalidDurable  Medical Power ofAttorney  executed in1993)forhealthcaredecisions     tobe
                (by valid Durable Medical Power of Attorney executed in 1993) for health care decisions to be
                madeonherbehalfbyCarolAnnManley       andDavid  TroyPeterson  intheeventthatsheshouldtt
                made on her behalf by Carol Ann Manley and David Troy Peterson in the event that she should




Silverado Appx. 0177
                                                                                            No. 1-15-586-CV 3122
                 become
                 become physically or mentally incapable
                                   or mentally incapable ofmaking  such decisions
                                                         of making such decisions for          Oneofthe
                                                                                  for herself. One of the

                 reasons fortheDurable
                 reasons for the Durable Medical Power ofAttomey
                                         Medical Power                 to avoid
                                                                   was to
                                                       of Attorney was    avoid tthe need for
                                                                                  heneed  for a guardianship of
                                                                                                             of

                 her person tthrough
                 her person   hrough the creation of
                                     thecreation       lesser restrictive alternative
                                                  of a lesser                         to guardianship.
                                                                          alternativeto                Further,
                                                                                         guardianship. Further, the
                                                                                                                the

                 decision
                 decision thatMrs.
                          that Mrs.Peterson
                                   Peterson beadmitted
                                            be admitted to  secured
                                                        toaasecured memory
                                                                    memory      facility
                                                                           carefacility
                                                                           care         forhersafety
                                                                                        for            and
                                                                                            her safety and

                 protection
                 protection was not madesolely
                            was not             at thewhim
                                    made solely at            discretion ooffMrs.
                                                   the whim ordiscretion     Mrs. P eterson’s
                                                                                  Peterson's healthcare
                                                                                             health care agents;
                                                                                                         agents;

                 rather,
                 rather, it was based
                         it was          the p
                                      on the
                                based on       rofessional
                                             professional medical recommendations
                                                          medical recommendations and
                                                                                  and a dvice
                                                                                      advice of
                                                                                             of M
                                                                                                Mrs.rs.
                                                                                                     Peterson’s
                                                                                                     Peterson's

                 treating
                 treating physicians. Thus,
                          physicians. Thus,  residential
                                            residential placement at Silverado
                                                                  atSilverado was pursuant
                                                                              waspursuant    legalauthority
                                                                                          tolegal
                                                                                          to      authority and
                                                                                                            and

                               which
                 justification which RubyPeterson
                                     Ruby Petersonhadexpressly
                                                  had expresslyconferred upon CarolAnn
                                                                         upon Carol     Manley
                                                                                    Ann Manley and
                                                                                               and David
                                                                                                   David

                 TroyPeterson
                 Troy Petersonin1993.
                              in 1993.

                 2.
                 2.     NOVALID  REVOCATION
                        NO VALID REVOCATION OF DURABLE POWER
                                            OFDURABLE  POWER OFATTORNEY:  RubyPeterson
                                                             OF ATTORNEY: Ruby Peterson

                 didnot
                 did notexecute    validrevocation
                        execute aa valid revocationofthe1993
                                                   of          Durable
                                                      the 1993 Durable Medical
                                                                       Medical Power
                                                                               Power ofAttorney
                                                                                     of          onNovember
                                                                                        Attorney on November

                     2013because
                 15,2013
                 15,     because thepurported
                                 the purported but denied
                                               butdenied revocation
                                                         revocation was not
                                                                    was not made orallyor
                                                                            madeorally    inwriting
                                                                                       orin writing byMrs.
                                                                                                    by Mrs.

                 Peterson,
                 Peterson, inher
                           in hercapacity    Principal,
                                          asPrincipal,
                                 capacity as           to
                                                       to Carol AnnManley
                                                          CarolAnn        orto
                                                                   Manley or    DavidT
                                                                             to David Troy Peterson, intheir
                                                                                        royPeterson, in their

                capacity
                capacity as Agents.
                         as         Rather,
                            Agents. Rather, ititwas theproduct
                                                wasthe         ofsecretive
                                                       product of                ofundue
                                                                            actsof
                                                                  secretive acts         influence
                                                                                   undue influence which
                                                                                                   which Mackey
                                                                                                         Mackey

                GlenPeterson
                Glen PetersonandDon
                             and    Leslie
                                 DonLeslie Peterson
                                           Peterson perpetrated
                                                    perpetrated upon Ruby
                                                                upon      Peterson,
                                                                     Ruby Peterson, whothey
                                                                                    who they knew
                                                                                             knew was
                                                                                                  was

                susceptible
                susceptible    manipulation
                            tomanipulation
                            to             and lacking
                                           andlacking inmental
                                                      in        capacity
                                                         mental capacity secondary
                                                                         secondary to moderate
                                                                                   to          dementia
                                                                                      moderate dementia with
                                                                                                        with

                severe
                severe cognitive
                       cognitive impairment as a result.
                                 impairment asa          Additionally,
                                                 result. Additionally, thepurported but
                                                                       the              denied rrevocation
                                                                                    butdenied    evocation of
                                                                                                           of

                durable
                durable medical
                        medical power ofattorney
                                power of attorneyis invalid because
                                                 isinvalid  because Mrs.
                                                                    Mrs. P eterson
                                                                         Peterson never m
                                                                                  never   anifested
                                                                                        manifested any
                                                                                                   any specific

                intent
                intent to revoke
                       to revoke thehealthcare  decision-making
                                 the healthcare decision-making authority
                                                                authority ofCarol
                                                                          of Carol Ann Manley
                                                                                   Ann Manley or David
                                                                                              or       Troy
                                                                                                 David Troy

                Peterson whomshe
                Peterson whom she trusts, admires
                                  trusts, admires and
                                                  and adores.      Peterson
                                                              Mrs.Peterson
                                                      adores. Mrs.         onlymanifested
                                                                           only manifested   intentto
                                                                                          anintent
                                                                                          an          sign
                                                                                                   tosign
                somepapers
                some papers(anypapers)
                           (any            thatshe
                                        sothat
                                papers) so              leaveSilverado
                                                   couldleave
                                               shecould       Silveradoandreturn to
                                                                       and          herhome
                                                                                 to her      inBaytown,
                                                                                        home in Baytown,

                      (aprior
                Texas(a
                Texas   prior h omewhich
                              home whichnnoolonger
                                            longer exists).      limited
                                                            Thislimited
                                                   exists). This        andlegally
                                                                        and legallyinsufficient
                                                                                   insufficient intentwas
                                                                                                intent    the
                                                                                                       wasthe
                directresult
                direct       ofUndue
                       resultof       Influence
                                Undue Influence exerted
                                                exerted      Mrs.Peterson
                                                        uponMrs.
                                                        upon     Peterson byMackey
                                                                          by        GlenPeterson,
                                                                             Mackey Glen Peterson, Don
                                                                                                   Don




Silverado Appx. 0178
                                                                                            No. 1-15-586-CV 3123
                 Leslie
                 Leslie P eterson
                        Peterson and
                                 and their wiveswho
                                     their wives whoknew
                                                    knew that
                                                         that R ubyP
                                                              Ruby   eterson
                                                                   Peterson was susceptible
                                                                            was susceptible to
                                                                                            to manipulation

                 andwho
                 and who they
                         they knew would
                              knew would signANYTHING
                                         sign ANYTHINGifshe
                                                      if she could goohome
                                                             could g  home ttooBaytown (ahome
                                                                                       (a home w hichno
                                                                                               which no
                 longer
                 longer exists). ThePlaintiffs'
                        exists). The P1aintiffs’ undue
                                                undue  influence
                                                      influence subverted
                                                                subverted thewill
                                                                          the      ofMrs.
                                                                              will of      Peterson
                                                                                      Mrs. Peterson making the
                                                                                                           the

                           execution
                                 their
                                    act,nothers,
                                              and                      hertodothatwhich
                                                                                     shewould
                                                                                           not
                 document execution their act, not hers, and influenced her to do that which she would not

                otherwise
                otherwise havedone.TheNovember     15,2013
                          have done. The November 15,               executions
                                                      2013 document executions tookplace
                                                                               took       insecrecy,
                                                                                    place in secrecy,
                    notice
                without toCarol     orDavid
                             AnnManley   Troy     because
                                            Peterson   Plaintiffs
                                                             knew thatifCarol
                without notice to Carol Ann Manley or David Troy Peterson because Plaintiffs knew that if Carol

                Ann andDavid
                Ann and Davidwere
                             wereppresent
                                   resent and permitted
                                          andpermitted to explain
                                                       to         theconsequences
                                                          explain the consequencesofheractions,
                                                                                  of              Mrs.
                                                                                     her actions, Mrs.

                Peterson
                Peterson would
                         would     havesigned
                               nothave
                               not     signed thenew
                                              the newpower ofattomey
                                                     power of          and purported
                                                              attorney and purported revocation
                                                                                     revocation ofdurable
                                                                                                of durable

                      ofattomey.
                powerof
                power                                     actedin
                        attorney. Furthermore, Plaintiffs acted   badfaithbecause
                                                                inbad               theyhadbeen
                                                                      faith because they had been advised
                                                                                                  advised more
                                                                                                          more

                than40
                than 40days
                       days p riorttooNovember
                            prior              15,2013
                                      November 15,     thatM
                                                   2013that   rs.P
                                                            Mrs.   eterson
                                                                 Peterson suffered
                                                                          suffered fromdementia,
                                                                                   from dementia, was
                                                                                                  was

                extremely susceptible
                extremely susceptible to manipulation,
                                      to manipulation, and,most
                                                       and,                  that she lacked sufficient mental
                                                            mostimportantly, thatshelacked              mental

                capacity
                capacity to manage
                         to manage herfinancial     otheraffairs.
                                                 orother
                                   her financial or      affairs.
                3.
                3.      NOASSAULT  ANDBATTERY:
                        NO ASSAULT AND BA I I ERY: Ruby
                                                   Ruby P eterson
                                                        Peterson did not suffer
                                                                 did not           "assault and
                                                                                an "assault
                                                                         suffer an          and battery"
                                                                                                battery"

                by being administered
                bybeing  administered doctor-prescribed
                                      doctor-prescribed medications
                                                        medications against
                                                                    against herwill.Byvirtue    ofthe1993
                                                                            her will. By virtue of the 1993

                Durable
                Durable         Power
                        Medical Power ofAttomey,
                                      of Attorney, Ruby
                                                   Ruby P eterson,
                                                        Peterson, as Principal,
                                                                  as Principal, consented tohealthcare
                                                                                consented to healthcare

                decision-making
                decision-making    herbehalf
                                onher
                                on           byCarol
                                      behalf by       AnnManley
                                                Carol Ann Manleyand
                                                                and David TroyPeterson,
                                                                    David Troy           as herauthorized
                                                                               Peterson, as her authorized

                agents.
                agents. Knowing,
                        Knowing,        fulldisclosure,
                                 after full disclosure, thatRuby
                                                        that RubyPeterson's
                                                                 Peterson’s prescriptive
                                                                            prescriptive medications
                                                                                         medications were
                                                                                                     were

                medically
                medically necessary for
                                    for the
                                        the proper careand
                                            proper care     treatment ofheranxiety
                                                        and treatment of her anxiety disorder,
                                                                                     disorder, depression,
                                                                                               depression,

                degenerative
                degenerative joint disease,
                             joint disease,              arthritis,
                                            degenerative arthritis, dementia
                                                                    dementia and other m
                                                                             andother    edical
                                                                                       medical conditions,
                                                                                               conditions, and
                                                                                                           and

                having
                having R ubyPeterson’s
                       Ruby            express
                            Peterson's express consent
                                               consent    makemedical
                                                       tomake
                                                       to     medical decisions
                                                                      decisions    herbehalf
                                                                                onher
                                                                                on           (including
                                                                                      behalf (including the
                                                                                                        the

                rightto
                right toconsent
                        consent to medical
                                tomedical    psychiatric
                                          orpsychiatric
                                          or                 andtreatment),
                                                        careand
                                                        care    treatment), Defendants
                                                                            Defendants Manley
                                                                                       Manley and Peterson
                                                                                              andPeterson
                consented
                consented ontheir
                          on their m other’s
                                   mother's behalf
                                            behalf    theadministration
                                                   tothe
                                                   to                   ofprescriptive
                                                         administration of              medications
                                                                           prescriptive medications andvitamin
                                                                                                    and vitamin

                supplements
                supplements which Ruby’s
                            whichRuby's  treating
                                        treating physicians
                                                 physicians prescribed
                                                            prescribed forthe
                                                                       for     proper
                                                                           the proper andtreatment
                                                                                      and           ofher
                                                                                          treatment of her




Silverado Appx. 0179
                                                                                         No. 1-15-586-CV 3124
                 conditions.
                       Consent
                           isan                          defense
                                                             to and
                                                                  battery.
                                                                       Effectiveincludes
                                                                            consent
                 conditions. Consent is an affirmative defense to assault and battery. Effective consent includes
                 consent byaa personal legally
                 consent by            legally aauthorized
                                                 uthorized toact  on behalf
                                                           to act on behalfofthealleged
                                                                           of the allegedvictim
                                                                                         victimof anassault.
                                                                                               ofan assault. See
                                                                                                             See
                 Tex. Pen.
                 Tex. Pen. Code
                           Code Section
                                Section l.07(a)(l9). Consent
                                        1.07(a)(19). Consent isis
                                                                also
                                                                also   defense
                                                                     aadefense       assault
                                                                               toananassault
                                                                               to            ifthe
                                                                                             if the D efendants’
                                                                                                    Defendants'
                 conduct
                 conduct didnot
                         did              or inflict
                             not threaten or inflict serious
                                                     serious bodily
                                                             bodily iinjury.
                                                                      njury.See
                                                                             SeeTex.
                                                                                Tex.Pen.
                                                                                     Pen.Code
                                                                                         CodeSection
                                                                                              Section22.06.
                                                                                                     22.06.
                Basedoonntheabove,
                Based    the above, there
                                    there was no "assault
                                          wasno  "assault and
                                                          and battery" with
                                                                       with respect to medication
                                                                            respect to medication administration,
                                                                                                  administration,
                with respect
                with respect toassistance
                             to assistance with
                                           with showering Ruby
                                                          Ruby Peterson,
                                                               Peterson, etc. Defendants
                                                                         etc. Defendants were
                                                                                         were authorized
                                                                                              authorized to
                                                                                                         to
                consent
                consent to suchcare
                        tosuch careon behalf
                                    onbehalf ofRuby
                                             of      Peterson,
                                                Ruby Peterson, andRuby
                                                               and Rubysuffered
                                                                       suffered no bodily
                                                                                nobodily injuryasa
                                                                                         injury as a result
                                                                                                     result

                thereof.

                4.
                4.    LACK
                      LACK OFSTANDING
                              OF STANDING &  &SUBJECT
                                               SUBJECT MATTER      JURISDICTION:
                                                        MATTER JURISDICTION:          Plaintiffs Mackey
                                                                                                 Mackey
                GlenPeterson,
                Glen Peterson,DonLeslie
                              Don LesliePeterson
                                        Peterson andLonny Peterson
                                                 and               lacklegal
                                                          Peterson lack       standing
                                                                        legal standing to
                                                                                       to sue forFalse
                                                                                          suefor  False
                Imprisomnent,
                Imprisonment, Assault
                              Assault andBattery,
                                      and          Breach
                                          Battery, Breach ofFiduciary
                                                          of Fiduciary Duty,
                                                                       Duty, Conversion, Conspiracy,
                                                                             Conversion, Conspiracy, Invasion
                                                                                                     Invasion
                ofPrivacy,
                of Privacy, Intentional
                            Intentional Infliction
                                        Infliction ofEmotional
                                                   of Emotional Distress or any other
                                                                Distress orany  other sstate or federal
                                                                                        tateor          cause o
                                                                                                federal cause off
                action
                action on behalf of
                       onbehalf  of Ruby
                                    Ruby P eterson.
                                         Peterson. Ruby
                                                   Ruby Peterson
                                                        Peterson hadbeen
                                                                 had been diagnosed
                                                                          diagnosed with Dementia by(1)
                                                                                         Dementia by (1)
                Federico               (2)Saeed
                Federico Dancel,M.D.'; (2)       Kahkeshani,
                                           Saeed Kahkeshani,        (3)Samiran
                                                             M.D.2; (3)         K.Das,
                                                                        Samiran K.             (4)Salah
                                                                                   Das, M.D.3; (4)       U.
                                                                                                   Salah U.




               June
                of
                2013.
                               Board           Internist
                               Board Certified Internist and
                                                         and Ruby
                                                             Ruby P eterson’s
                                                                  Peterson's longtime
                                                                             long timeprimary care physician.
                                                                                              carephysician,
                       2       BoardCertified Neurologist
                               Board          Neurologist whodiagnosed
                                                          who diagnosed Ruby
                                                                        Ruby with
                                                                             with dementia
                                                                                  dementia inapproximately
                                                                                           in approximately
               June of 2013.
                       3
                               Board                                     Ruby
                                                                           with
                                                                              dementia
                                                                                  atthePasadena
                               Board Certified Internist who diagnosed Ruby with dementia at the Pasadena
               Bayshore
               Bayshore Hospital Adult
                                 Adult Psychiatric Unit in approximately August
                                                   Unit m                August 2013.
                                                                                2013.




Silverado Appx. 0180
                                                                                             No. 1-15-586-CV 3125
                Qureshi,         (5) Suleman Lalani,
                Qureshi, M.D.4.; (5)Suleman                 and(6)Christopher
                                             Lalani, M.D.5;and                  0. Merkl, M.D.6prior
                                                                (6) ChristopherO.Merkl,         priorto
                                                                                                      to

                November
                November 15,   013when
                         15, 22013                manipulatedRuby
                                   when PlaintiffsmanipulatedRubyPPeterson
                                                                   eterson(through
                                                                           (throughthesecretive
                                                                                    the secretive exercise

                of Undue Influence)
                ofUndue  Influence)into signingaapurported
                                    intosigning            butddenied
                                                  purportedbut  eniedrrevocation
                                                                      evocation ofdurable   powerof
                                                                                 of durablepower  ofattomey
                                                                                                     attorney
                and          butddenied
                   purported but
                andpurported      enied  ewstatutorydurable
                                       nnew                 powerof
                                                    durablepower     attorneywhich,
                                                                  ofattorney        predictably,replaced
                                                                             which,predictably,  replaced
                Defendants
                Defendants Carol
                           Carol A   Manleyaand
                                   nnManley
                                 Ann         ndDavid
                                                DavidTroy           ithPlaintiffs
                                                          Petersonwwith
                                                     TroyPeterson       PlaintiffsMackey  lenPeterson
                                                                                  MackeyGGlen Peterson
                andDonLeslie
                and Don Leslie Peterson
                               Petersonaassthepurported    gentsooffRuby
                                            the purportedaagents    RubyPeterson.
                                                                         Peterson.
                       Ruby
                       Ruby P eterson
                            Peterson lacked  herequisite
                                      lackedtthe          mentalcapacity
                                                 requisitemental capacitytoexecute   newdisability
                                                                          to executenew  disabilityplanning
                                                                                                    planning
                documents  onNovember
                documents on  November 15,          (sincesshe
                                               013(since
                                         15, 22013          hewas
                                                               wasalready   mentallyincapacitated
                                                                   alreadymentally                 andhad
                                                                                     incapacitatedand   hadbeen
                                                                                                            been
                forapproximately
                for approximately ayear p riorb ythat  t ime).           acted inbad faithbecause   they
                                  a year prior by that time). Plaintiff's acted in bad faith because theywere
                                                                                                          were
                informed,
                informed, inwriting, onOctober
                          in writing,on                 by Board CertifiedGeriatric
                                                4, 2013byBoard
                                        October4,2013                                PsychiatristChristopher
                                                                           GeriatricPsychiatrist  ChristopherO.
                                                                                                              0.

                Merkl, M.D.
                Merkl, M.D. tthat
                              hatRuby
                                  RubyPeterson
                                      Petersonhhad
                                                addementia,
                                                   dementia,was                               and lackedthe
                                                                susceptibletoto manipulation,andlacked
                                                            wassusceptible                               the

                requisite m
                requisite   entalcapacityto
                          mental            manageherfinancial
                                          tomanage               orother
                                                   her financialor
                                                                                  RubyPeterson’s  authorized
                                                                    other affairs. Ruby Peterson's authorized

                       for both financial
                agents forboth
                agents          financialandpersonal/healthcare
                                                                decision-making remain DefendantCarolAnn
                                         and personal/healthcare decision-making remain Defendant Carol Ann
                Manley
                Manleyaand
                        ndDavid
                           DavidTroyPeterson.
                                Troy Peterson.
                       Assuch,            Mackey GlenPeterson,  DonLesliePeterson   andLormy  Peterson have
                       As such, Plaintiffs Mackey Glen Peterson, Don Leslie Peterson and Lonny Peterson have
                   legalstanding
                no legal standingto
                no                  bringany causesofaction
                                  to bringanycauses             nbehalf
                                                     of actionoon
                                                                        ofRubyPeterson.    Under   Texaslaw,
                                                                  behalf of Ruby Peterson. Under Texas law,
                standing is a necessarycomponent
                standing is anecessary
                                                 ofsubject  matter jurisdiction. SincePlaintiffs  lackstanding to
                                        component of subject matter jurisdiction. Since Plaintiffs lack standing to
                      behalfofRubyPeterson,    theirclaimsmustbbeedismissed for wantofsubject    matter
                sue on behalf of Ruby Peterson, their claimsmust
                sueon                                              dismissed foraa want of subject matter


                      4      Board Certified          Psychiatrist
                             Board Certified Geriatric Psychiatrist
                                                                   who diagnosed
                                                                    who diagnosed
                                                                                 Rubywithdementia   atthe
                                                                                  Ruby with dementia at the
                PasadenaBayshore Hospital Adult             UnitinAugust    of2013.
                Pasadena Bayshore Hospital Adult Psychiatric Unit in August of 2013.
                        5     BoardCertified    Intemist, Board           Geriatric physicianandRubyPeterson’s
                attending      Board Certified
                          physician             Internist,
                                      theSilverado   SeniorBoard Certified
                                                            Living FacilityGeriatric physician
                                                                           whodiagnosed    RubyandwRuby Peterson's
                                                                                                   ithdementia in
                attending physician
                                    at
                                    at the of2013.
                                           Silverado Senior Living Facility who diagnosed Ruby with dementia in
                approximately September
                approximately September of 2013.
                     BoardCertified    Psychiatrist
                                               andtreating      whodiagnosed
                                                         physician        Ruby
                   with
                Peterson
                       6
                           inOGeriatric
                     dementia     ctober
                                    of2013.r
                               Board Certified Geriatric Psychiatrist and treating physician who diagnosed Ruby
                Peterson with dementia in October of 2013.




Silverado Appx. 0181
                                                                                          No. 1-15-586-CV 3126
                 jurisdiction.
                 jurisdiction.
         n
                         WHEREFORE,
                         WHEREFORE, PREMISES CONSIDERED,
                                    PREMISES CONSIDERED, Proposed
                                                         Proposed Ward RUBY
                                                                       RUBY S.PETERSON,
                                                                            S. PETERSON,

                 respectfully prays tthat
                 respectfully prays   hattthe
                                           hePlaintiffs Mackey
                                                        Mackey Glen Peterson, Don
                                                               Glen Peterson, Don Leslie Peterson
                                                                                  Leslie Peterson andLonny
                                                                                                  and

                      takenothing
                 Peterson      byreason
                                     ofthissuit;
                                              thatcosts
                                                     including, limitation,
                                                           without     all
                 Peterson take nothing by reason of this suit; that costs including, without limitation, all court

                appointees’
                appointees'  feesand
                            fees     expenses,
                                 and expenses, beadjudged
                                               be          againstthe
                                                  adjudged against thePlaintiffs; andthatshe
                                                                      Plaintiffs; and             hencewithout
                                                                                               gohence
                                                                                      that she go      without

                day.
                day.

                                                               Respectfully submitted,
                                                                            submitted,

                                                               UNDERW
                                                               UNDERW    OD, JJONES,
                                                                      •I OD,   ONES, SCHERRER
                                                                                     SCHERRER &
                                                                                              &
                                                               MALOUF,
                                                               MALOUF,   .L.L.C.



                                                               By:
                                                               By:
                                                                       W.RU  ·s
                                                                       W. RUS JO
                                                                       StateB No.
                                                                                 adig
                                                                                      |8050
                                                                       State B No. 1 P8050
                                                                       5177
                                                                       5177  R ichmond
                                                                             Richmond    Avenue,
                                                                                         Avenue,  Suite
                                                                                                  Suite 505
                                                                                                        505
        _                                                              Houston,
                                                                       Houston, Texas   77056
                                                                                 Texas 77056
        ;                                                              (713)
                                                                          552-1144
                                                                       (713) 552-1144
                                                                       (713)781-4448
                                                                       (713) 781-4448  ffacsimile
                                                                                         acsimile
                                                                       rjones@ujsmlaw.com

                                                               ATTORNEY
                                                               ATTORNEY  ADLITEM
                                                                         AD       FORRUBY
                                                                            LITEM FOR RUBYS.
                                                                                          S.
                                                               PETERSON,
                                                               PETERSON, PROPOSED
                                                                         PROPOSED  WARD
                                                                                   WARD




Silverado Appx. 0182
                                                                                             No. 1-15-586-CV 3127
                                               CERTIFICATE OF SERVICE

                         hereby c
                       IIhereby   ertify
                                certify tthat
                                          hataa true
                                                true and        copyoftheforegoing
                                                     and correctcopyof the foregoing instrument hasbeen
                                                                                                has been
                 forwarded
                 forwarded to:
                           to:

                Sarah Patel
                       Patel Pacheco
                             Pacheco                               Candice
                                                                   Candice Schwager
                                                                           Schwager
                Kathleen Tanner Beduze
                                  Beduze                           1417
                                                                   1417 Ramada
                                                                        Ramada Drive
                                                                               Drive
                Crain,
                Crain, Caton  & James, P.C.
                       Caton &James,    P.C.                       Houston,
                                                                   Houston, Texas 77062
                                                                            Texas 77062
                     McKim1ey,
                1401McKinney,
                1401              Suite1700
                                  Suite 1700
                Houston,
                Houston,  Texas 7
                          Texas   7010
                                 77010

                PhilipM
                Philip M. .Ross
                           Ross                                    JoshK.Davis
                                                                   Josh K. Davis
                1006
                1006  Holbrook
                      Holbrook  Road
                                Road                               Lewis, Brisbois,
                                                                   Lewis, Brisbois, Bisgaard
                                                                                    Bisgaard &Smith,
                                                                                             &        L.L.P.
                                                                                               Smith, L.L.P.
                SanAntonio,
                San  Antonio, Texas
                              Texas 78218
                                    78218                          Weslayan  Tower, Suite
                                                                   Weslayan Tower,         1400
                                                                                     Suite 1400
                                                                   24Greenway Plaza
                                                                   24           Plaza
                                                                    Houston,
                                                                    Houston, Texas77046
                                                                             Texas 77046
                      _
                byfacsimile
                by           and/ore-file on
                   facsimile and/or          the2' day
                                          onthe     dayofOctober,
                                                       of October, 22|t 14.
                                                                        14.



                                                           w. J
                                                              Agall4/11§
                                                           W. RUSS JONES




Silverado Appx. 0183
                                                                                       No. 1-15-586-CV 3128
TAB 34
                                                                    10/6/2014                 FILED
                                                                               10/6/2014 8:51:06 PM
                                                                                       Stan Stanart
                                                                                       County Clerk
                                        D| UPTH\$
                                        DATA-ENTRY   DATE              U              Harris County

                                        PICK UP THIS DATE

                                            NO. 427,208
                                                                PROBATE
                                                                  COURT
                                                                    1
                                                                PROBATE COURT 'I
                                            NO. 427,208
                  IN RE: GUARDIANSHIP OF
                  INRE:GUARDIANSHIP   OF      §           INTHEPROBATE   COURT
                                                          IN THE PROBATE COURT

                  RUBY
                  RUBY PETERSON,
                       PETERSON,              §           NUMBER
                                                          NUMBER ONE
                                                                 ONE

                  PROPOSED
                  PROPOSED WARD
                           WARD               §           HARRIS
                                                          HARRIS COUNTY
                                                                 COUNTY, TEXAS
                                                                         TEXAS
        C


        cv                                    2014-40980
                                             N0.
                                       CAUSE NO. 2014-40980

                       ("MACK")
                  PETERSON,
                  MACKEY
                                  Friend
                                Next    § INTHEDISTRICTCOURT
                             GLENPETERSON,
                                        §
                  MACKEY ("MACK") GLEN PETERSON, § IN THE DISTRICT COURT
                  PETERSON, Individually, Next Friend
                  0fRUBYPETERSON,       DONLESLIE     §
                  of RUBY PETERSON, DON     LESLIE
                  PETERSON,               and as Next
                  PETERSON, Individually and as Next  §
                  Friend,0f  RUBYPETERSON,
                  Friend, of RUBY              and
                                   PETERSON, and      §
                      0fRUBY
                    Friend
                  LONNY
                  Next
                  LONNY
                                 §§
                           S.PETERSON,
                           PETERSON,
                           PETERSON, Individually
                  Next Friend of RUBY S. PETERSON,
                                                  and §
                                       Individually
                                                  and


                  Plaintiffs,
                  Plaintiffs,
                  V.
                  V.                                      HARRIS COUNTYTEXAS
                                                          HARRISCOUNTY, TEXAS
                                                      §
                  CAROL     §
                         ANNE MANLEY
                  DAVID
                  CAROL
                            §
                    PETERSON,
                       SILVERADO
                         ANNE
                  SENIORLIVING
                              MANLEY,
                  DAVID PETERSON, SILVERADO
                                CAREFACILITY,
                          LIVINGCARE                  §
                  SENIOR             FACILITY,
                  TAN
                  TANAAMCMILLON,
                        MCMILLON,                     §
                  LINDALAVINS
                  LINDA        ON,DR.REBECCA
                         LAVINSON, DR. REBECCA        §
                  CLEARMAN,   DR.CHRISMERKL
                  CLEARMAN, DR. CHRIS MERKL
                  Defendants.
                  Defendants.                         §   129TH
                                                          129TH JUDICIAL
                                                                JUDICIAL DISTRICT
                                                                         DISTRICT

                               OFNONSUIT
                        NOTICEOF
                        NOTICE            OFTAN
                                  NONSUIT OF    AMCMILLON,
                                             TANA MCMILLON, LINDA LAVINSON,
                                                            LINDALAVINSON,
                             DR. REBECCA C LEARMAN AND DR.CHRIS MERKL
                             DR. REBECCA CLEARMAN AND DR. CHRIS MERKL



                                                  1




Silverado Appx. 0184
                                                               No. 1-15-586-CV 3211
                          COME,
                        NOW        PETERSON,
                                GLEN
                             MACKEY     LONNY     and
                                             PETERSON,
                        NOW COME, MACKEY GLEN PETERSON, LONNY PETERSON, and

                  DON LESLIE
                  DON        PETERSON, Individuallyand
                      LESLIEPETERSON,                   as Next
                                                    andas       Friendsof
                                                           Next Friends     RUBY
                                                                        of RUBY

                  PETERSON ("Plaintiffs"),
                  PETERSON                and file this
                           ("Plaintiffs"),and           Notice
                                                   this Notice ofNonsuit
                                                               of         ofTana
                                                                  Nonsuit of      McMill0n,
                                                                             Tana McMillon,

                     Lavinson,
                  Linda          Clearman
                          Dr.Rebecca  and     Merkl,
                                        Dr.Chris          would
                                                 andinsupport
                  Linda Lavinson, Dr. Rebecca Clearman and Dr. Chris Merkl, and in support would

                  show     asfollows:
                     theCourt
                  show the Court as follows:

                        Plaintiffs give
                              hereby      thatthey
                                      notice     have   tononsuit
                                                    decided       claims
                                                              their
                        Plaintiffs hereby give notice that they have decided to nonsuit their claims

                  against
                  against theindividual
                          the            Defendants
                              individual Defendants Tana McMill0n,
                                                    TanaMcMillon, Linda
                                                                  Linda Lavinson,
                                                                        Lavinson, Dr.Rebecca
                                                                                  Dr. Rebecca
                  Clearman
                  Clearman andDr.
                           and    Chris
                               Dr.Chris Merkl.PRAYER
                                        Merkl.

                                                      PRAYER

                        WHEREFORE, Plaintiffs
                        WHEREFORE,            request tthe
                                   Plaintiffs request   heCourt    o takenotice
                                                           Court tto take notice ofthenonsuit   of
                                                                                 of the nonsuit of

                  the individual
                  the            Defendants
                      individual Defendants Tana
                                            Tana M cMill0n,
                                                 McMillon, Linda Lavinson,
                                                           Linda Lavinson, Dr.R
                                                                           Dr.   ebecca
                                                                               Rebecca Clearman
                                                                                       Clearman

                  and Dr.
                  and     ChrisMerkl.Plaintiffs
                      Dr.Chris                   respectfully
                               Merkl. Plaintiffs respectfully   equestthat
                                                              rrequest that this Courtgrant
                                                                            this Court      all
                                                                                       grantall
                  requested reliefand
                  requested relief andallother  andfurther
                                      all other and         reliefto
                                                    further relief   whichthey
                                                                   towhich theymay bejustlyentitled
                                                                               maybe justly entitled

                  at lawor
                  atlaw    inequity.Respectfully
                        orin equity.

                                                                           submitted
                                                              Respectfully submitted

                                                              Philip
                                                              Philip M.Ross
                                                                     M. Ross
                                                              1006
                                                              1006 H  olbrook
                                                                   Holbrook  Road
                                                                             Road
                                                              SanAntonio,
                                                              San          TX 78218
                                                                  Antonio, TX 78218
                                                              Phone: 210/326-2100
                                                              Phone: 210/326-2100
                                                              Email: ross_law@h0tmail.com
                                                              Email: ross_law@hotmail.com

                                                        By: /s//s/Philip M.
                                                        By:              M.Ross
                                                                            Ross
                                                         2
                                                         2




Silverado Appx. 0185
                                                                            No. 1-15-586-CV 3212
                                                              PhilipM.Ross
                                                              Philip M. Ross
                                                              StateBar
                                                              State     N0.17304200
                                                                    BarNo. 17304200
                                                              ATTORNEY FOR
                                                              ATTORNEY           MACKGLEN
                                                                             FOR MACK  GLEN
                                                              PETERSON,     LONNY   PETERSON,
                                                              PETERSON, LONNY PETERSON,
                                                              AND
                                                              AND    DON
                                                                     DON LESLIE PETERSON
                                                                         LESLIE PETERSON



                                                              THESCHWAGER
                                                              THE SCHWAGER LAW  LAWFIRM
                                                                                     FIRM
                                                              /s/Candice
                                                              /s/Candice L.Schwager
                                                                         L. Schwager
                                                              CandiceL.
                                                              Candice L.Schwager
                                                                         Schwager
                                                              1417Ramada
                                                              1417 Ramada   Dr.
                                                                            Dr.
                                                              Houston,
                                                              Houston,  Texas
                                                                        Texas 77062
                                                                              77062
                                                              Tel:(832)315-8489
                                                              Tel: (832) 315-8489
                                                              Fax:(713)
                                                              Fax:        583-0355
                                                                    (713) 583-0355
                                                              schwagerlawfirm@live.com
                                                              ATTORNEY
                                                              ATTORNEY       FOR    MACKGLEN
                                                                              FOR MACK   GLEN
                                                              PETERSON,      L ONNYPETERSON,
                                                              PETERSON, LONNY PETERSON,
                                                              AND
                                                              AND DON      LESLIE PETERSON
                                                                     DONLESLIE     PETERSON


                                          CERTIFICATE
                                          CERTIFICATE OFSERVICE
                                                      OF SERVICE

                       II hereby        thatthisdocument
                          herebycertify that               wase—filed
                                             this document was         andserved
                                                               e-filed and served on allcounsel
                                                                                  on all         of
                                                                                         counsel of

                  recordon
                  record   the6thdayofSeptember,
                         onthe                       2014./s/
                               6th day of September, 2014.

                                                                         M.Ross
                                                              Is/ Philip M. Ross
                                                              PhilipM.Ross
                                                              Philip M. Ross




                                                         33




Silverado Appx. 0186
                                                                          No. 1-15-586-CV 3213
TAB 35
                                                                                                   FILED
                                                                                    10/6/2014 8:51:06 PM
                                                                                                  SI
                                                                                            Stan Stanart
                                                                                            County Clerk
                                            DATA-ENTRY
                                                 UPTHIS  DATE                              Harris County
                                            PICK UP THIS DATE
                                                                       PROBATE
                                                                            COURT
                                                                               1
                                                                       PROBATE COURT 1
                                               NO.427,208
                                               NO. 427,208
                 IN
                 IN RE: GUARDIANSHIP
                    RE:GUARDIANSHIP OF
                                    OF §§                         THE
                                                               INTHE
                                                               IN    PROBATE
                                                                     PROBATE COURT
                                                                             COURT
                                                  §
                 RUBY
                 RUBY PETERSON,
                      PETERSON,                   §§           NUMBER
                                                               NUMBER ONE
                                                                      ONE
                                                  §
                                                  §
                 PROPOSED WARD
                 PROPOSED WARD                    §            HARRIS
                                                               HARRIS COUNTY,
                                                                      COUNTY, TEXAS
                                                                              TEXAS



                                          CAUSE
                                          CAUSE NO.2014-40980
                                                NO. 2014-40980
                 MACKEY
                 MACKEY("MACK")
                        ("MACK")GGLEN
                                 LENPETERSON, § § ININTHEDISTRICT
                                      PETERSON,                   COURT
                                                     THE DISTRICT COURT
                 PETERSON,               NextFriend
                 PETERSON, Individually, Next Friend       §§
                 ofRUBYPETERSON,
                 of                DONLESLIE
                    RUBY PETERSON, DON LESLIE              §
                 PETERSON,              andas
                 PETERSON, Individually and    Next
                                            asNext         §§
                 Friend, ofRUBY
                 Friend, of      PETERSON,
                            RUBY PETERSON,   and
                                             and           §§
                 LONNY
                 LONNY PETERSON,    Individuallyand
                         PETERSON, Individually and        §§
                 Next Friendof
                 NextFriend ofRUBY  S.PETERSON,
                               RUBY S. PETERSON,           §§§
                                                           §
                 Plaintiffs,
                 Plaintiffs,                               §
                                                           §
                 V.
                 V.                                        §    HARRIS
                                                            § HARRIS   COUNTY,
                                                                     COUNTY,   TEXAS
                                                                              TEXAS
                                                           §§
                 CAROL
                 CAROL    ANNEMANLEY,
                          ANNE                             §§
                 DAVID PETERSON,
                 DAVID                SILVERADO
                          PETERSON, SILVERADO              §§
                 SENIOR
                 SENIOR    LIVING,
                           LIVING, INC.,d/b/a
                                   INC.,      Silverado
                                         d/b/aSilverado    §§
                 Senior L iving  Sugar
                                     L and,
                               —Sugar Land,
                 Senior Living —                           §
                                                           §
                 Defendants.
                 Defendants.                               §§   129THJUDICIAL
                                                                129TH         DISTRICT
                                                                      JUDICIALDISTRICT

                               FOURTH
                               FOURTH AMENDED  ORIGINAL
                                      AMENDED ORIGINAL  PETITION
                                                        PETITION AND
                                                                 AND
                                CONTEST TO GUARDIANSHIP A PPLICATION
                                CONTEST TO GUARDIANSHIP APPLICATION


                                                       1
                                                       1




Silverado Appx. 0187
                                                                     No. 1-15-586-CV 3214
                       MACKEY ("MACK")
                       MACKEY          GLEN
                              ("MACK") GLEN  PETERSON,
                                            PETERSON, LONNY
                                                      LONNY  PETERSON
                                                            PETERSON

                 ("Lonny"),
                 ("Lonny"), andDONLESLIE            "Don"),Individuallyand
                                           PETERSON(("Don"),
                            and DON LESLIE PETERSON                         asNext
                                                                        andas Next

                 Friends of
                 Friends         PETERSON (("Plaintiffs"),
                            RUBY PETERSON
                         of RUBY            "Plaintiffs"),                   Amended O
                                                                 this Fourth Amended
                                                           file thisFourth             riginal
                                                                                     Original
                 Petition
                 Petition andContest
                          and Contest to                          of Defendants,CAROL
                                                      complaining ofDefendants,
                                      to Guardianship complaining
                                                                                     ANNE
                                                                                CAROL ANNE

                 MANLEY ("Carol"),
                 MANLEY            DAVID PETERSON
                        ("Carol"), DAVID         ("David"),and
                                         PETERSON("David"),    SILVERADOSENIOR
                                                           and SILVERADOSENIOR
                 LIVING,
                 LIVING, INC.,d/b/aSilverado   SeniorLiving
                         INC., d/b/a Silverado Senior       —SugarLand
                                                      Living—            ("SILVERADO"),
                                                              Sugar Land ("SILVERADO"),
                 andin  support would
                 and in support       show theCourt
                                would show
                                                          follows:
                                            the Court aass follows:
                                         DISCOVERYCONTROL PLAN
                                         DISCOVERY CONTROL PLAN

                       Discovery inthislawsuit
                       Discovery                  to beconducted
                                 in this lawsuit to  be conductedunder
                                                                      Level3 ofRule190.1ofthe
                                                                 under Level 3 of Rule 190.1 of the
                 TexasRules  ofCivil  Procedure. Tex.R.Civ.  P.190.1.
                                             JUDGMENT
                                          DECLARATORY
                 Texas Rules of Civil Procedure. Tex. R. Civ. P. 190.1.

                                          DECLARATORY JUDGMENT
                       Plaintiffsallegeandwouldprovethatthey
                       Plaintiffs allege and wouldprove that theymay
                                                                    be entitledto declaratory
                                                                 may be entitled to declaratory
                 judgment as a matter
                 judgment asa
                                      oflawthatthe 1993DurablePowerofAttomeyappointing
                               matter of law that the 1993 Durable Power of Attorney appointing
                 Carol andDavidwas
                 Carol and David w asrevoked
                                     revokedas
                                              ofNovember  15,2013.Tex.Civ.Prac.&Rem.
                                            as of November 15, 2013. Tex. Civ. Prac. & Rem.
                 Code37.001-37.005         Additionally
                                   et seq. Additionally andaltematively,  Rubyexecuted  a new
                 Code 37.001-37.005 etseq.              and alternatively, Ruby executed a new
                 durable      of attorney n November   15,2013appointing   her sonsMackand
                         power of attorney oon
                 durable power                 November 15, 2013 appointing her sons Mack and
                 Don   heragents.Plaintiffs    seek declaration  thatMackandDonareauthorized
                     as her agents. Plaintiffs seek a
                 Don as                             a declaration that Mack and Don are authorized
                 to          Ruby'sagentspursuanttotheNovember     2013powerof attomey.
                    serve as
                 to serve as Ruby's agents pursuant to the November 2013 power of attorney.

                                                         2




Silverado Appx. 0188
                                                                           No. 1-15-586-CV 3215
                 33
                 33    Therefore,Plaintiffssubmitthat
                       Therefore,           submit that they  may be
                                                         they may    entitledto
                                                                  be entitled to the  following
                                                                                  thefollowing
                 remedies
                 remedies a vailable
                          available        court when
                                    ttoo a court                of trust
                                                 when aa breach of       hasoccurred:
                                                                   trusthas           (a)compel
                                                                            occurred: (a)        the
                                                                                          compel the

                 trusteeto
                 trustee to perform the trustee’s
                            performthe  trustee's dduty or duties;
                                                    uty or          (b)enjoin
                                                           duties; (b)  enjointhe
                                                                              the trustee  from
                                                                                   trusteefrom

                       a breach
                 committing  oftrust;
                                   (c)compel      toredress
                                          thetrustee           oftrust,
                                                         a breach
                 committing a breach of trust; (c) compel the trustee to redress a breach of trust,

                 including
                 including ccompelling
                             ompelling tthe
                                        he trustee
                                            trustee to pay money or
                                                    to paymoney             property;(d)
                                                                    restoreproperty;
                                                                 or restore              orderaa
                                                                                     (d) order

                 trustee to          (e)appoint
                            account;(e)
                         to account;               receiverto
                                        appoint aa receiver   takepossession
                                                            totake            ofthe
                                                                   possession of thetrust
                                                                                     trustproperty
                                                                                          property

                 andadminister
                 and            thetrust;
                     administer the       (f)suspend
                                    trust;(0         thetrustee;
                                             suspend the         (g)remove
                                                         trustee;(g)       thetrustee
                                                                     removethe trusteeas provided
                                                                                      as provided
        C)

                 underSection113.082;    (h)reduce
                 under Section 113.082; (h)           denycompensation
                                                   ordeny
                                            reduce or                     thetrustee;
                                                                       to the
                                                          compensation to             (i) void
                                                                              trustee;(i) voidan
                                                                                               an
                     ofthe
                 actof
                 act   thetrustee;
                           trustee;and/or (j)impose
                                   and/or(j)            lienor
                                             impose aa lien    constructive
                                                            orconstructive truston
                                                                           trust    trustproperty
                                                                                 ontrust property

                 according
                 according to    Texas T
                              theTexas
                           tothe         rustC
                                       Trust   ode.Section
                                             Code.         114.008.
                                                   Section114.008.
                                                  ACTION
                                                 OF
                                               CAUSES
                                               CAUSES OF ACTION

                    FALSE
                  A FALSE
                  A       IMPRISONMENT
                          IMPRISONMENT

                  34.Plaintiffs
                  34. Plaintiffs allege allfactsstated
                                 allegeall              hereinabove
                                           facts stated hereinabove as      fullyset
                                                                    as ifif fully          below.Texas
                                                                                  setforth below. Texas

                  law               imprisonment
                              falseimprisonment
                  law defines false             as
                                                as the unlawfulrestraint
                                                   theunlawful           of an
                                                               restraintof      individual’s
                                                                             anindividual's
                  personal         or freedom
                  personal liberty or freedom of
                                              of movement against hhis
                                                 movement against      or herwill.
                                                                    isor            Plaintiffs
                                                                          her will. Plaintiffs allege
                                                                                               allege

                  andwould
                  and       provethat
                      would prove     Silverado h
                                  thatSilverado has restrictedR
                                                  asrestricted  uby’smovement
                                                               Ruby's movementto andfromthe
                                                                              to and from the

                  premises withoutaa court
                  premises without         order.
                                     courtorder.
                  68. To
                  68.    date,thereis
                      Todate,              Courtdeclaring
                                        noCourt
                              there is no                 Rubyto
                                                declaring Ruby to be incompetent
                                                                  beincompetent or
                                                                                or to  lack
                                                                                   to lack
                  capacity.
                  capacity. Thereisisno
                            There       presumption
                                     nopresumption ofincompetence
                                                   of                 incapacity.
                                                                   orincapacity.
                                                      incompetence or
                                                         12
                                                         12




Silverado Appx. 0189
                                                                             No. 1-15-586-CV 3225
                 69
                 69                   next friends
                                   as next
                       Plaintiffs, as                 Ruby,cclaim
                                           friendsooffRuby,       all of her rights undertheElderly
                                                             laimallofherrights           the Elderly
                                                     of
                 Billof
                 Bill of Rights          Section 102
                                      in Section
                         Rights found in                          Resource C
                                                        the Human Resource
                                                 102 of theHuman           Code  including:(a)
                                                                             odeincluding:  (a)

                 An elderly individual
                 Anelderly  individual hasalltherights,    benefits,
                                       has all the rights, benefits, responsibilities, and
                                                                     responsibilities, and privileges
                 granted by theconstitution
                 granted by                 and laws of this
                            the constitutionandlawsof    this state and the United
                                                              state andthe  United States,
                                                                                   States,eexcept
                                                                                            xcept
                 wherelawfully              Theelderlyindividual
                                restricted.The
                 where lawfullyrestricted.                      has
                                                elderly individual has      righttotobe
                                                                       theright
                                                                     the              befree
                                                                                             of
                                                                                         free of
                 interference,                          andreprisal
                               coercion, discrimination,and
                 interference, coercion,                             in exercisingthese
                                                            reprisalinexercising
                                                                                        civilrights.
                                                                                   these civil rights.
        C        (b)    elderly individualhhas
                     An elderlyindividual
                 (b) An                     astheright
                                               the rightto betreatedwithdignityand
                                                         tobe treated with dignity andrespect
                                                                                             forthe
                                                                                       respect for the

                 personal iintegrity
                 personal   ntegrityof
                                     of the individual,without
                                        the individual,
                                                               regard to race,
                                                        without regardto
                                                                               religion,national
                                                                         race, religion, national
                 origin,
                 origin, ssex, age, disability,
                           ex,age,             marital tatus,oorr source
                                    disability, maritalsstatus,
                                                                        of payment.This
                                                                  source of payment.
                                                                                   Thismeans
                                                                                             that
                                                                                        means that
                 the elderlyindividual:(1) has the rightto makethe individual's      ownchoices
                 the elderly individual: (1) has the right to make the individual's own choices
                 regarding     individual'spersonalaffairs, care,benefits,   and services;(2)hasthe
                 regarding the
                            the individual's personal affairs,care, benefits, and services; (2) has the
                                                                                um.Resource Codes
                 right
                 right to
                          befreefromabuse,neglect,andexploitation.     ..Tex.H
                       to be free from abuse, neglect, and exploitation...Tex. Hum. Resource Code s
                 102.003. Clearly,thisStatutehasbeenrepeatedly     violatedwithrespecttoRuby.
                 102.003. Clearly, this Statute has been repeatedly violated with respect to Ruby.
                 70    Plaintiffs, as next
                       Plaintiffs, as
                                          friendsof Ruby,claimallof her rightsundertheTexas
                                      next friends of Ruby, claim all of her rights under the Texas
                 70
                              Code 19.401,et seq., which
                 Administrative
                 Administrative Code 19.401, etseq.,
                                                          guaranteesthe elderlywiththei
                                                     which guarantees the elderly with the
                 uninhibitedrightto free         andegressoftheirfacilitiesinwhichtheyreside,
                 uninhibited right to free access
                                           access and egress of their facilities in which they reside,
                         thatanelderlypatient’s
                 mandating                                           bynotinterfering
                                              privacyrightsberespected
                 mandating that an elderly patient's privacy rights be respected by not interfering in
                 anymanner  withtheirreceiptof unopened   mail,telephone  calls,privatemeeting
                 any manner with their receipt of unopened mail, telephone calls, private meeting

                                                          13
                                                           13




Silverado Appx. 0190
                                                                               No. 1-15-586-CV 3226
                 areas withtheirfamily.
                 areas with their family. Section 19.401              states thefollowing
                                                  19.401 specificallystates  the following

                 guarantees:
                 guarantees:

                 a. The resident hastheright
                 a. Theresident                 to exercise
                                 has the right to  exercisehhis
                                                             isrights  as aresident
                                                                rightsasa   residentaatt thefacility
                                                                                          the facilityand
                                                                                                       and

                      as a citizen
                      asa  citizen or resident ofthe
                                   or resident of the United
                                                      United States.
                                                             States.

                 b. The
                 b. The resident
                        resident hastheright     obefree
                                 has the right tto be free ofinterference, coercion,discrimination,
                                                           of interference,coercion,discrimination,or
                                                                                                    or

                      reprisal from
                               from thefacility
                                    the facility inexercising
                                                  in exercisinghisrights.
                                                               his rights.

                 c. In
                 c. In the case of
                       the case of a residentaadjudged
                                   a resident  djudgediincompetent
                                                        ncompetent under the lawsof
                                                                  underthelaws    oftheStateof
                                                                                     the State of
                      Texasby               competentjurisdiction,
                                        of competent
                                  courtof
                      Texas by aa court              jurisdiction,the
                                                                   therightsof
                                                                       rights of the
                                                                                      resident re
                                                                                  the resident aare
                      exercised
                      exercisedby
                               by the
                                             appointedunderTexaslaw toact
                                       person appointed under Texas lawto
                                   the person                             act on
                                                                                 the resident`s
                                                                              on the resident's

                      behalf.
                 d. The facilitymust comply
                 d. The facility must
                                      complywith all applicableprovisionsof the Human
                                            with all applicable provisions of the Human
                      ResourcesCode,Title  6, and Chapter102.An individual may ay not be denied
                      Resources Code, Title 6, and Chapter 102. An individualm     not be denied
                      appropriate
                      appropriatecareon
                                        thebasisof his race, religion,
                                 care on the basis of his race,
                                                                         color,nationalorigin, ex,
                                                               religion, color, national origin,ssex,
                          handicap,         status, sourceooffpayment.
                      age, handicap, marital status, oorr source
                      age,                                       payment.
                 e. Thefacilitymustallowtheresidentthe            to observehisreligiousbeliefs.
                 e. The facility must allow the resident the right to observe his religious beliefs.
                      Thefacilitymustrespectthereligious     beliefsoftheresidentinaccordance      with
                      The facility must respect the religious beliefs of the resident in accordance with
                      42UnitedStatesCode§l396f.
                       42 United States Code §1396f.
                 71 Section19.401et seq          mandates thatallnursinghomefacilitiesunder
                 71 Section 19.401 et seq further mandates that all nursing home facilities under
                               of theDepartment
                 thejurisdiction                                to ensureprivacywith
                                             ofAgingandDisability
                 the jurisdiction of the Department of Aging and Disability to ensure privacy with
                                                        14
                                                            14




Silverado Appx. 0191
                                                                                No. 1-15-586-CV 3227
                 respect to accommodations, medical
                 respect to                                                  access, visitation,
                                                                       care, access,
                                            medical treatment, personalcare,         visitation,
                 andotherpotentially
                 and other potentially iinvasive,
                                         nvasive,uunwanted
                                                   nwantedororintrusive
                                                               intrusiveacts  orpractices
                                                                         actsor practicesbby
                                                                                          y the
                                                                                             the

                 facility. 19.401.
                 72
                 72     Plaintiffs
                        Plaintiffsaallege
                                    llegeandwould  provethatSilverado
                                          and wouldprove that Silveradohhas
                                                                        asfailed   orrefused
                                                                            failedor  refusedto
                                                                                              to

                 provide pprivacy
                 provide   rivacyto
                                  to Ruby
                                     Ruby andthePlaintiffs
                                          and the Plaintiffs regarding
                                                              regardingpphone calls,m
                                                                         honecalls,   ail,oorr personal
                                                                                    mail,      personal
           0
       :         visitation with
                 visitation with Plaintiffs
                                 Plaintiffs and
                                            andttheir
                                                 heir wives.
                                                      wives.

                 73
                 73    Plaintiffs
                       Plaintiffsallegeand
                                  allege and would provethat
                                             wouldprove  that Rubyand
                                                              Ruby and they havesustained
                                                                       they have sustained
                 substantial
                 substantial damages as a proximate
                             damages asa             resultooffSilverado's
                                          proximate result     Silverado'swrongful
                                                                          wrongful imprisonmentof
                                                                                                of
                 Ruby.
                 Ruby.
                 74
                 74    Plaintiffsfurtherallege
                       Plaintiffs further allege and wouldprove
                                                 and would       thatSilverado's
                                                           provethat             wrongful
                                                                      Silverado'swrongful
                                ofRuby
                 imprisonment of Ruby was
                                             intentional
                                                      andmalicious,
                                                                 suchthatSilverado
                                                                                 should
                                      was intentional and malicious, such that Silverado should
                 beassessed exemplaryorpunitive
                 be assessed exemplary or punitiveddamages.
                                                    amages.
                 B
                 B
                   ASSAULTAND BATTERY
                   ASSAULT AND BA11ERY
                 75
                 75
                       Plaintiffsallegeandwouldprove thatSilverado
                       Plaintiffs allege and wouldprove
                                                                     hascommitted  assaultand
                                                       that Silverado has committed assault and
                 batteryof Rubywithrespect tto
                 battery of Ruby with respecto psychotropicdrugsforced uponheragainst
                                               psychotropic drugs forcedupon
                                                                                        her
                                                                             her against her
                 willinfoodandotherwise.     Plaintiffs allegeandwouldprove thatSilverado
                 will in food and otherwise. Plaintiffs allege and would prove
                                                                                            k11ew
                                                                              that Silverado knew
                 or shouldhaveknownthatRubyrefusedto takemedications       thatshecomplained
                 or should have known that Ruby refused to take medications that she complained
                 made hersick.
                 made her sick.


                                                          15




Silverado Appx. 0192
                                                                             No. 1-15-586-CV 3228
                 76
                 76     Plaintiffs allege
                                   allege andwould        thatSilverado
                                                    provethat
                                          and would prove     Silverado placed Rubyinreasonable
                                                                        placedRuby in reasonable

                 fearof
                 fear       harmfulor
                      of aa harmful    offensive
                                    oroffensive contactand/or
                                                contact       forcingor
                                                        and/orforcing or tricking herinto
                                                                          trickingher into taking

                  drugs, which sherefused
                         whichshe            takevoluntarily,
                                          totake
                                  refused to     voluntarily, which wrongful
                                                              whichwrongful conduct causedRuby
                                                                            conductcaused Ruby
        (0

                  to feel
                  to      sick.
                     feel sick.

        tT        77
                  77    Plaintiffsaallege
                        Plaintiffs  llegeandwould
                                          and would prove thatSilverado
                                                    prove that           placedthem
                                                               Silverado placed themin reasonable
                                                                                    in reasonable
        b
                  fearofa           oroffensive
                                           contact
                                                orarrest          authorities,
                                                      bylawenforcement
                  fear of a harmful or offensive contact or arrest by law enforcement authorities,
        CO
                       Silverado
                  whenSilverado
                  when          wrongfully
                                wrongfully orderedthem
                                           ordered themto leavethe
                                                       toleave     premises
                                                               thepremises andissued
                                                                           and        criminal
                                                                               issued criminal

                  trespass w
                  trespass   arnings.
                           warnings.

                  78
                  78    Plaintiffs
                        Plaintiffs allegeand  wouldprove
                                   allege and would       that Ruby
                                                    prove that Rubyand   theyhave
                                                                    and they       sustained
                                                                              havesustained
                  substantial
                  substantial damages
                              damages a      proximate
                                      ass aa proximate resultof
                                                       result    Silverado's
                                                              of Silverado's wrongful
                                                                             wrongful assaultand/or
                                                                                      assault and/or
                  battery.79
                  battery.

                  79    Plaintiffs ffurther
                        Plaintiffs   urtherallege
                                            allegeand wouldprove
                                                  andwould       thatSilverado's
                                                           provethat             wrongful
                                                                     Silverado's wrongful assault
                                                                                          assault

                  andbattery
                  and             intentional
                              wasintentional
                      battery was            andmalicious,
                                             and            suchthatSilverado
                                                 malicious, such that Silverado should beassessed
                                                                                shouldbe assessed

                  exemplary
                  exemplary    punitivedamages.
                            orpunitive
                            or         damages.
                  C
                  C     BREACH
                        BREACH OFTRUST
                               OF       andBREACH
                                  TRUST and        OFFIDUCIARY
                                            BREACH OF           DUTY
                                                      FIDUCIARY DUTY

                  80
                  80    Plaintiffs c
                        Plaintiffs   laimdamages
                                   claim         jointly and severally a
                                         damages jointlyandseverally   against DavidandCarol
                                                                         gainstDavid           for
                                                                                     and Carol for

                  fraud,breachof
                  fraud,           fiduciaryduty,and/orbreachof
                         breach of fiduciary                              withrespect
                                                                    trustwith
                                             duty, and/or breach of trust     respectto   their
                                                                                      to their

                            obligations
                  fiduciary obligations toRuby
                                        to     andthemselves.
                                           Rubyand themselves.


                                                         16
                                                         16




Silverado Appx. 0193
                                                                           No. 1-15-586-CV 3229
                 81
                 81 TheEstates
                    The Estates Code                           breacheshis
                                              thataa fiduciarybreaches
                                Code providesthat                             her dutyby
                                                                            orherduty
                                                                        hisor         by
                 neglecting   o provide accounting,
                 neglecting tto                     records,funds,
                                        accounting,records,  funds,aand
                                                                     ndinformation
                                                                        informationwhenasked
                                                                                   when askedor
                                                                                              or
                 under
                 under aa duty to provide
                          duty to provide the same. IItt further includes
                                          the same.              includes ffailure
                                                                            ailureto  meetthehighest
                                                                                   to meet the highest
                 degree
                 degree of care owed
                        of care owed to
                                      to any humanbeing.Tex.
                                         anyhuman being. Tex. E    Code.7751.001
                                                                st.Code.
                                                              Est.        51.001eett seq.
                                                                                      seq.

                 82    Carol
                       Carol aand
                               ndDavid  have duties
                                  David have dutiestto: account,keep
                                                    o:account,       accuraterrecords,
                                                                keepaccurate  ecords,andproduce
                                                                                       and produce
                 the
                 the same      demand bby
                          upon demand
                     same upon          ythe
                                          the beneficiariesincluding
                                                            includingR ubyandthePlaintiffs.
                                                                     Ruby  and the Plaintiffs.
                 Sec.751.102.
                 Sec. 751.102. Duty to Timely Inform
                               Duty to        Inform Principal. [TPC§489B(b)]   states:""(a)
                                                                 [TPC §489B(b)]states:  (a)The
                                                                                             The

                 attorney in
                 attorney  in fact
                              fact or       shalltimely
                                      agentshall
                                   or agent      timely inform the principal of
                                                        inform theprincipal  of eachactiontaken
                                                                                each action taken
                 underthe       of attorney.(b)Failure
                           power of attorney.
                 under the power
                                                        of anattomey
                                             (b) Failure ofan attorneyin
                                                                         fact oragentto
                                                                       in factor
                                                                                         timely
                                                                                 agent to timely
                 inform, as to
                 inform, as
                               third         doesnot invalidate
                            to third parties, does not
                                                                    actionofthe attorneyinfact
                                                                 any action of theattomey
                                                       invalidateany                     in factor
                                                                                                 or
                 agent."Sec.  751.103.            of Records.[TPC§489B(c),(f)] states:"(a)
                 agent." Sec. 751.103. Maintenance of Records. [TPC §489B(c), (f)]states: "(a)
                 The
                 The attorney
                             in fact or agent
                     attorney in fact or
                                              shallmaintain
                                         agentshall         recordsof eachactiontaken or
                                                    maintain records of each action takenor
                 decisionmadeby the attorneyin
                 decision made by the attomey
                                               fact or agent.
                                             in fact or
                                                              (b)Theattorneyin fact oragent
                                                        agent. (b) The attorney in factor agent
                 shallmaintainallrecordsuntildelivered     to theprincipal,  releasedbytheprincipal,
                 shall maintain all records until delivered to the principal, released by the principal,
                 or dischargedby court."Sec.751.104.      Accounting. [TPC§489B(d),  (e)]states
                 or discharged by aa court." Sec. 751.104. Accounting. [TPC §489B(d), (e)1 states
                 "(a)Theprincipalmaydemandan accounting     bytheattorneyinfact agent.(b)
                 "(a) The principal may demand an accounting by the attorney in factor
                                                                                     or agent. (b)
                 Unlessotherwisedirectedby the                     accounting
                                                                            underSubsection
                                                                                          (a)
                 Unless otherwise directed by the principal, an
                                                             an accounting under Subsection (a)
                 must include:(1)the propertybelongingto theprincipalthathas cometo the
                 must include: (1) the property belonging to the principal that has come to the
                 attorneyin fact’sor agent’sknowledge   or intothe attorneyin fact’sor agent’s
                                                          17
                 attorney in fact's or agent's knowledge or into the attorney in fact's or agent's
                                                          17




Silverado Appx. 0194
                                                                              No. 1-15-586-CV 3230
                 possession;
                 possession; (2) each action taken
                             (2)eachaction         ordecision
                                             taken or decision m adebythe
                                                               made                 infact
                                                                    by the attorney in         agent;
                                                                                            or agent;
                                                                                       fact or

                 (3)aa complete
                 (3)   complete         ofreceipts,
                                accountof
                                account             disbursements,
                                          receipts, disbursements, andother
                                                                   and other actions ofthe
                                                                             actionsof     attorney
                                                                                       the attorney

                 infact
                 in         agentthat
                         oragent
                    fact or           includes
                                 thatincludes thesource
                                              the sourceandnature
                                                        and natureofeach
                                                                  of      receipt,
                                                                     each receipt, disbursement,
                                                                                   disbursement,

                    action,with
                 or action,
                 or         withreceipts
                                receipts of          andincome
                                         ofprincipal and income shown separately;
                                                                shownseparately; (4)    listingof
                                                                                 (4) aa listing of

                 all property
                 all propertyover whichthe
                              overwhich              in fact
                                            attorneyin
                                        the attorney    factor
                                                             oragent hasexercised
                                                                agenthas exercised control that
                                                                                   controlthat

        N        includes:
                 includes: (A)
                           (A) an adequate
                               an adequate description ofeach
                                           description         asset; and(B)theasset’s
                                                       of each asset;                     current
                                                                      and (B) the asset's current

                 value, ifthevalue
                 value, if           isknown
                           the value is          theattorney
                                              tothe
                                        known to    attorney infact
                                                             in      oragent.
                                                                fact or       (5)thecashbalance
                                                                        agent.(5)                  on
                                                                                  the cash balance on

                 handandthe        andlocation
                              nameand
                 hand and the name    location of thedepository
                                               of the               whichthe
                                                                 at which
                                                      depository at       thecash
                                                                             cash balance is
                                                                                  balanceis

                 kept;(6)eachknown
                 kept; (6) each known liability; and(7)
                                      liability;and         otherinformation
                                                        anyother
                                                    (7) any                  andfactsknown
                                                                 information and             to
                                                                                 facts known to

                  the attorneyin
                  the attorney    factor
                               in fact   agentas
                                       oragent asnecessary
                                                 necessary for   fulland
                                                           foraa full and definite understanding
                                                                          definiteunderstanding of
                                                                                                of

                  the       condition
                      exactcondition
                  the exact          ofthe
                                     of     property
                                        the property belonging
                                                     belonging tothe
                                                               to    principal.
                                                                  theprincipal. (c)Unless
                                                                                (c)        directed
                                                                                    Unless directed

                  otherwise
                  otherwise bbyythe principal,the
                                the principal,     attorneyiinn fact
                                               the attorney     fact or
                                                                     or agent shallalsoprovide
                                                                        agentshall also provide tto the
                                                                                                  o the
                            alldocumentation
                  principal all               regarding
                                documentation regarding theprincipal’s
                                                        the principal's property.

                  83    TheTexas  DurablePower of AttorneyAct,TexasEstatesCode751.001
                                          Powerof
                  83    The Texas Durable         Attorney Act, Texas Estates Code 751.001

                  governsDurable
                  governs         Powers of
                          Durable Powers    Attorney.In
                                         of Attorney.    1993,Ruby
                                                      In 1993,      executedthis
                                                               Ruby executed      Powerof
                                                                             this Power
                                                                                                    of

                  Aattomey,
                  Aattorney, declaring iit
                             declaring  t to
                                           to be "unlimited
                                              be "unlimited in nature.
                                                            in         Basedupon
                                                               nature.Based            completetrust."
                                                                            uponcomplete trust."
                  1993Durable
                  1993 DurablePower
                              Power ofAttorney.
                                    of Attorney.

                  84
                  84    Plaintiffs
                        Plaintiffs allegeand
                                   allege andwould       thatCarol
                                                   provethat
                                             would prove           andDavid
                                                             Carol and
                                                                                           theirduties
                                                                                    breached
                                                                       David breached their duties

                  of disclosure,
                  of disclosure, accounting
                                 accounting anddisbursement.
                                            and               Sec.751.105.
                                                disbursement. Sec.
                                                                                            Failure
                                                                   751.105. Effect of Failure to
                                                        18 18




Silverado Appx. 0195
                                                                              No. 1-15-586-CV 3231
                          Suit.[TPC§489B(g)]
                  Comply; Suit.                states: ""If
                                [TPC §489B(g)] states:   If the
                                                            the attorney in fact
                                                                attorney in fact or       failsor
                                                                                    agentfails
                                                                                 or agent      or
                  refuses to
                          to inform theprincipal,
                             informthe principal, provide documentation,
                                                  providedocumentation,    deliveran
                                                                        or deliver
                                                                        or           accounting
                                                                                   anaccounting
                  under        751.104 w
                        Section751.104
                  underSection           ithin60daysof
                                       within               demandunder
                                              60 days of aa demand      thatsection,
                                                                   underthat               longer
                                                                                      oraa longer
                                                                             section, or

                  or         periodas
                  or shorter period   demanded
                                    asdemanded bytheprincipal
                                               by               or ordered
                                                  the principal or         byaa court,
                                                                   orderedby           theprincipal
                                                                                court,the principal

                  may      suitto:
                  may file suit to:
                            Compel tthe
                        (1)Compel
                        (1)             attorneyin
                                     he attorney    factor
                                                 in fact    agentto
                                                         or agent to deliver theaccounting
                                                                     deliverthe               the
                                                                                           or the
                                                                                accounting or

                  assets; or
                  assets;

                        (2)Terminate
                        (2) Terminate the       ofattorney.
                                          powerof
                                      the power   attorney.
                  85
                  85    Plaintiffs
                        Plaintiffs allegeand  wouldprove
                                   allege and would prove that Rubyand
                                                          that Ruby      theyhave
                                                                    and they       sustained
                                                                              havesustained
                  substantial
                  substantial damages
                              damages aas    proximate
                                        s aa proximate rresult
                                                         esultof  CarolandDavid's
                                                               of Carol and David's breach of trust
                                                                                    breachof  trust
                  and/orbreach
                  and/or       offiduciary
                         breachof           duty.
                                  fiduciary duty.

                  86
                  86     Plaintiffs
                         Plaintiffs allege andwould
                                    allege and             thatCarol
                                                     provethat
                                               would prove     Carol and David's ffailure
                                                                     andDavid's    ailureor refusalto
                                                                                          orrefusal to
                  providewrittenannual   accountingooff the
                  provide written annual accounting     the Peterson Trustis
                                                            PetersonTrust     intentional
                                                                          is intentional and
                                                                                         and

                  malicious, suchthatthey
                  malicious, such           shouldbeassessed
                                  that they should             exemplary
                                                   be assessed exemplary    punitivedamages.
                                                                         orpunitive
                                                                         or         damages.
                  87 Ruby
                  87   Rubyrevokedthe   1993Powerof
                          revoked the 1993           Attorney
                                           Power of Attorney     November
                                                              onNovember
                                                             on           15,2013.
                                                                         15,  2013.
                  Silverado
                  Silverado hhad
                              adnotice  ofthe
                                 notice of     newpowers
                                           the new        ofattorney
                                                   powers of         appointing
                                                             attorneyappointing MackandDon   as
                                                                                Mack and Don as

                  Ruby's
                  Ruby's a gentson
                         agents    November 15,2013.Silverado
                                on November                     hadaaduty
                                            15, 2013. Silverado had
                                                                             acknowledge
                                                                     dutytotoacknowledge and
                                                                                         and

                  honor Ruby'snew
                  honor Ruby's newpowers ofattorney.
                                  powers of attorney.19


                                                          19




Silverado Appx. 0196
                                                                             No. 1-15-586-CV 3232
                  88
                  88    Plaintiffs allegeand  wouldprove
                                   allege and would      that Ruby
                                                    provethat Rubyand   theyhave
                                                                   and they       sustained
                                                                             havesustained
                  substantial
                         damages
                              asa                                           oftrustand/or
                                                                       breach
                                                              ofSilverado`s
                  substantial damages as a proximate result of Silverado's breach of trust and/or

                  breach offiduciary duty
                  breach of          dutyregarding  Ruby'snew
                                          regarding Ruby's newpowers  ofattorney.
                                                              powers of  attorney.Additionally,
                                                                                  Additionally,

                            intentionally
                  Silverado intentionally and maliciously failed
                                          andmaliciously  failed or refusedto
                                                                 or refused    honorandrecognize
                                                                            to honor and recognize

                  Ruby's
                  Ruby's rrevocation
                           evocation ooffherprevious
                                         her previous p     of attorney
                                                        owerof
                                                      power             andherappointment
                                                               attomeyand                  ofDon
                                                                           her appointment of Don

                  andMack
                  and         heragents,
                           asher
                      Mack as             suchthat
                                  agents,such       Silverado
                                              that Silverado  shouldbe
                                                             should    assessed
                                                                    beassessed  exemplary
                                                                               exemplary or
                                                                                         or

                  punitive damages.
                  punitive damages.

                  E   CONSPIRACY
                  E CONSPIRACY

                  89
                  89    Plaintiffs
                        Plaintiffs claimdamages  againstthe
                                   claim damages against    Defendants jointly
                                                         theDefendants         andseverally
                                                                       jointly and           based
                                                                                   severally based

                     thealleged
                  on the
                  on             conspiracy
                         alleged conspiracy       Carol,David
                                            amongCarol,
                                            among       DavidandSilverado
                                                              and Silverado to accomplish
                                                                            toaccomplish an
                                                                                         an

                  unlawful
                  unlawful p        Conspiracy
                             urpose.Conspiracy
                           purpose.            eexists here because there
                                                 xistsherebecause         are (l)
                                                                    there are     twoor
                                                                              (1) two    more
                                                                                      or more
                  persons, (2)an
                  persons, (2)   objectto
                               anobject    beaccomplished,
                                        to be               (3)aa meeting
                                              accomplished, (3)           oftheminds
                                                                  meetingof              theobject
                                                                                      onthe
                                                                            the minds on    object

                  ofthe
                  of            ofaction,
                         courseof
                     the course           (4)one
                                  action,(4) oneor       unlawful,
                                                    moreunlawful,
                                                 or more          overtacts,
                                                                  overt       and(5)damages
                                                                        acts, and             as
                                                                                  (5) damages as

                  theproximate
                  the           result.
                      proximate result.

                  90
                  90    Plaintiffs
                        Plaintiffs a llegeandwould
                                   allege                 thattheDefendants
                                                    provethat
                                          and would prove                    agreedto
                                                              the Defendants agreed    violateor
                                                                                    to violate or
                  infringeRuby's
                  infringe              againstfalse
                                 rightsagainst
                           Ruby'srights        falseimprisonment  and/orassault
                                                     imprisonment and/or        andbattery,
                                                                         assaultand          under
                                                                                    battery, under

                  thefactsalleged   inthis
                  the facts alleged in      case.JURY
                                       this case.

                                                  JURY DEMAND
                                                       DEMAND

                        Plaintiffs demandaajury
                        Plaintiffs demand  jury trial and have paid aa juryfee.
                                                      andhavepaid      jury fee.
                                                          20
                                                          20




Silverado Appx. 0197
                                                                             No. 1-15-586-CV 3233
TAB 36
                                                                                    1



     1     APPELLATE COURT CASE NO. 01-15-00567-CV & 01-15-00586-CV

     2                 TRIAL COURT CASE NO. 427,208 & 427,208-401
                                                                 FILED IN
                                                          1st COURT OF APPEALS
     3                                                        HOUSTON, TEXAS
                                                          9/15/2015 10:04:54 AM
     4   IN THE GUARDIANSHIP               *         IN   THE PROBATE COURT       OF
                                                          CHRISTOPHER A. PRINE
                                                                   Clerk
     5                                     *

     6   RUBY PETERSON,                    *         HARRIS COUNTY, T E X A S

     7                                     *

     8   INCAPACITATED ADULT               *         COURT    NUMBER    (1)       ONE

     9

   10                    MOTION TO RULE FOR SECURITY FOR COSTS

   11                      AND MOTIONS FOR SANCTIONS HEARING

   12

   13                  Came to be heard on this the 9th day of October,

   14    2014, Motion to Rule for Security for Costs and Motions for

   15    Sanctions Hearing, in the above-entitled and numbered cause,

   16    and all parties appeared in person and/or being represented by

   17    Counsel of Record, before the Honorable Loyd Wright, Judge

   18    Presiding.

   19

   20                          VOLUME _10_ OF   13

   21

   22                            O R I G I N A L

   23

   24

   25




Silverado Appx. 0198
                                                                RR Vol. 10
                                                                         2



     1                        APPEARANCES

     2         ATTORNEY FOR RESPONDENTS/PLAINTIFFS, MACKEY GLEN PETERSON,
               DON LESLIE PETERSON AND LONNY PETERSON:
     3
                          Philip Ross
     4                    State Bar No. 17304200
                          1006 Holbrook Rd
     5                    San Antonio, TX 78218-3325
                          Telephone: 210-326-2100
     6
               ATTORNEYS FOR MOVANTS/DEFENDANTS, CAROL ANN MANLEY
     7         AND DAVID PETERSON:

     8                    Sarah Patel Pacheco
                          State Bar No. 00788164
     9                    1401 McKinney Street
                          1700 Five Houston Center
   10                     Houston, Texas 77010
                          Telephone: 713-658-2323
   11
               ATTORNEYS FOR MOVANTS/DEFENDANTS:   SILVERADO SENIOR LIVING
   12          CENTER SUGAR LAND:

   13                     Josh Davis
                          State Bar No. 24031993
   14                     Greenway Plaza, Suite 1400
                          Houston, TX 77046-2410
   15                     Telephone: (713)659-6767

   16          GUARDIAN AD LITEM FOR RUBY PETERSON:

   17                     Jill Young
                          State Bar No. 00797670
   18                     2900 Weslayan, Suite 150
                          Houston, Tx 77027
   19                     Telephone: 713-572-2900

   20
               ATTORNEY AD LITEM FOR RUBY PETERSON:
   21
                          W. Russ Jones
   22                     State Bar No. 10968050
                          5177 Richmond Ave, Suite 505
   23                     Houston, Tx 77056-6775
                          Telephone: 713-552-1144
   24

   25




Silverado Appx. 0199
                                                          RR Vol. 10
                                                                             3



     1                   CHRONOLOGICAL INDEX

     2                                                                Page

     3   Preliminary discussions between Court and Counsels--------    8

     4   Mr. Ross explains Ms. Schwager's absence------------------ 14

     5   Ms. Young updates Court on Mrs. Peterson's condition------ 15

     6   Mr. Jones presents his motions---------------------------- 19

     7   Ms. Young presents her motions---------------------------- 33

     8   Ms. Pacheco interjects just on their motions-------------- 35

     9   Mr. Ross responds----------------------------------------- 37

   10    Ms. Pacheco responds-------------------------------------- 53

   11    Mr. Ross responds----------------------------------------- 55

   12    Mr. Jones responds---------------------------------------- 61

   13    Ms. Young responds---------------------------------------- 62

   14    Mr. Jones responds---------------------------------------- 63

   15    Mr. Ross responds----------------------------------------- 63

   16    Ms. Pacheco presents her motions-------------------------- 69

   17    Defendant's Exhibit No. 1 admitted------------------------ 73

   18    Defendant's Exhibit No. 2 admitted------------------------ 75

   19    Defendant's Exhibit No. 3 admitted------------------------ 76

   20    Defendant's Exhibit No. 4 admitted------------------------ 77

   21    Defendant's Exhibit No. 5 admitted------------------------ 78

   22    Defendant's Exhibit No. 6 admitted------------------------ 79

   23    Defendant's Exhibit No. 7 admitted------------------------ 80

   24    Defendant's Exhibit No. 8 admitted------------------------ 83

   25    Mr. Davis presents his motions---------------------------- 87




Silverado Appx. 0200
                                                        RR Vol. 10
                                                                          4



     1                   CHRONOLOGICAL INDEX

     2   (continued)                                               Page

     3   Defendant's Exibit No. A admitted------------------------- 94

     4   Defendant's Exibit No. B admitted------------------------- 97

     5   Defendant's Exibit No. C admitted------------------------- 101

     6   Defendant's Exibit No. D admitted------------------------- 104

     7   Ms. Pacheco requests sanctions---------------------------- 105

     8   Mr. Davis requests sanctions----------------------------- 106

     9   Ms. Young is excused-------------------------------------- 107

   10    Mr. Ross responds----------------------------------------- 107

   11    Ms. Pacheco responds-------------------------------------- 110

   12    Mr. Davis responds---------------------------------------- 111

   13    Mr. Ross responds----------------------------------------- 113

   14    Court Reporter's Certificate------------------------------ 119

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25




Silverado Appx. 0201
                                                         RR Vol. 10
TAB 37
                          ·                                                       -                           ·           FILED


                                                   DATA—ENT                                                        Stan
                                                                                                                     Stanart
                                                                                                                    Stan Stanart
                                                                                                                    County Clerk
                                                   DATA DATE
                                                          UP                                                       Harris County
                                                    PICK UP THIS DATE

                                                        Cause No. 427208
                                                                                                PROBATE
                                                                                                PROBATECOURT
                                                                                                       COURT11

                 INTHE
                 IN THE GUARDIANSHIP
                        GUARDIANSHIPOOFF                        §           INTHE
                                                                           IN     PROBATECOURT
                                                                              THEPROBATE COURT
         .                                                      §
                 RUBY
                 RUBY S.PETERSON,
                      S. PETERSON,                              §          NUMBER
                                                                           NUMBERONE
                                                                                 ONE(1)OF
                                                                                     (1) OF
                                                                §
                 ANINCAPACITATED
                 AN INCAPACITATEDPERSON
                                 PERSON                         §          HARRISCOUNTY,TEXAS
                                                                           HARRISCOUNTY, TEXAS


                                                     Cause
                                                     CauseN o.22014-40980
                                                          No.   014-40980
                MACKEY ("MACK") GLEN
                MACKEY ("MACK") GLENPETERSON,
                                    PETERSON, §                             IN THE DISTRICTCCOURT
                                                                           INTHEDISTRICT     OURTOF
                                                                                                  OF
                Individually
                Individually and    NextFriend
                                 asNext
                             and as     FriendofRUBY
                                              of RUBY §
                PETERSON,
                PETERSON, DON
                          DON LESLIE PETERSON,                  §
                Individually and asNextFriend
                             andas Next FriendofRUBY
                                               of RUBY          §
                PETERSON,
                PETERSON, andLONNY
                              and LONNYPETERSON,
                                          PETERSON,             §


                        Plaintiffs
                              §
                Individually
                Individually and   NextFFriend
                                 asNext
                             andas       riendooffRUBY
                                                  RUBY          §
                PETERSON,
                PETERSON,                                       §
                        Plaintiffs
                                                  §
                vs.
                vs.
                                                                §                COUNTY,TEXAS
                                                                           HARRISCOUNTY,
                                                                           HARRIS        TEXAS
                                                  §
                CAROL ANNE   MANLEY,DAVID
                CAROL ANNE MANLEY, DAVID          §
                PETERSON,
                PETERSON, SILVERADO
                           SILVERADO SENIOR
                                     SENIORLIVING
                                           LIVING §
                FACILITY,
                FACILITY, TANA
                          TANAMCMILLON,
                               MCMILLON,DR.
                                         DR.      §
                REBECCA
                REBECCA CLEARMAN,
                        CLEARMAN,and
                                 andDR.
                                     DR. CHRIS                  §
                MERKL,
                MERKL,                                          §
                                                                §
                        Defendants
                                                                §                           DISTRICT
                                                                            129th JUDICIAL DISTRICT

                       GUARDIAN
                            ADLITEM      AD
                                  &ATTORNEY
                    GUARDIAN AD LITEM & ATTORNEY AD LITEMS' MOTION TO DISMISS
                                                                                     TODISMISS
                                                                                 MOTION
                  PLAINTIFFS’CLAIMS BROUGHT INTHEIR  PURPORTED CAPACITY ASNEXT
                  PLAINTIFFS' CLAIMS BROUGHT IN THEIR PURPORTED CAPACITY AS NEXT
                      FRIENDOFRUBY  S.PETERSON  FORLACK  OFSTANDING  AND LACK OF
                      FRIEND OF RUBY S. PETERSON FOR LACK OF STANDING AND LACK OF
                                     SUBJECT  MATTER JURISDICTION
                                     SUBJECT MATTER JURISDICTION
                TO THE HONORABLEJUDGE LOYD H.WRIGHT:
                TO THE HONORABLE JUDGE LOYD H. WRIGHT:
                        COMENOW,            W.YOUNG&W.RUSSJONES,actionintheirrespective
                        COME NOW, JILL W. YOUNG & W. RUSS JONES, action in their respective
                                    AdLitemandAttorney
                              Guardian                                     and thistheir
                                                    AdLitemforRubyS.Peterson,
                 capacities as
                            as Guardian Ad Litem and Attorney Ad Litem for Ruby S. Peterson, and file this their
                MOTION TODISMISS PLAINTIFFS’ CLAIMS BROUGHT INTHEIR  PURPORTED
                MOTION TO DISMISS PLAINTIFFS' CLAIMS BROUGHT IN THEIR PURPORTED




Silverado Appx. 0202
                                                                                      No. 1-15-586-CV 3320
                 CAPACITY
                 CAPACITY AS
                          AS N EXT
                             NEXT FRIEND
                                  FRIEND OF
                                         OFR UBY
                                           RUBY S.P
                                                S.  ETERSON
                                                  PETERSONFOR
                                                           FORLACKOFSTAN
                                                              LACKOF      GAND
                                                                    STANDING AND
                LACK
                LACK O
                     OFFSUBJECTMAT'I`ER JURISDICTION,
                               MAI Iblt JURISDICTION, and
                                                      and in supportfor
                                                          in support forthe
                                                                         the dismissalofsaid
                                                                                       of said
                        would
                           show  theCourt
                              unto     the
                 claims, would show unto the Court the following:
                            I.Plaintiffs
                            L PlaintiffsHave
                                        HaveNo           toAct
                                            No Authorityto    onBehalf
                                                           ActonBehalf of RubyS.
                                                                              S.P eterson
                                                                                Peterson
                 1.
                 1. In 1993, when
                    In1993,       she wasof
                             when she      ofssound
                                               ound mind   andffully
                                                     mindand    ullycompetent
                                                                     competentto  executeaaDurable
                                                                               toexecute            Powerof
                                                                                           DurablePower   of
                    Attomey
                    Attorneyfor
                             forb oth
                                bothher                   andffor
                                     her financial affairsand  orhherermedicalandhhealthcare
                                                                       medicaland   ealthcare
                                                                                            decision-
                                                                                             decision-
                       making,
                       making, Ruby S. Peterson,after
                               Ruby S.Peterson, afterddue
                                                       ueconsideration,
                                                          consideration,appointed
                                                                         appointedCarol
                                                                                  CarolA   Manleyand
                                                                                         nnManley
                                                                                       Ann        and
                       David
                       David T royPeterson
                             Troy Peterson (Defendants
                                           (Defendantsherein) tobeherlawfully
                                                      herein)to be her lawfullydesignated
                                                                                designatedAgents
                                                                                          Agents and
                       Attomeys-in-Fact.
                       Attorneys-in-Fact.
                2.
                2.     Fortheensuing
                       For the ensuing20 years,Ruby
                                      20years, RubyPPeterson
                                                     eterson wasmentally
                                                            was mentallycompetent
                                                                         competentto manageher
                                                                                   tomanage herown
                                                                                                own
                                       and
                                         make   medical
                                           herown    healthcare
                                                   and     decisions.
                       financial affairs and make her own medical and healthcare decisions.
                3.
                3.     However,in late2012
                       However, in late
                                           andearly2013,Ruby
                                       2012 and early2013,
                                                         RubyS.Peterson
                                                                        developed increasing confusion,
                                                             S. Peterson developed increasing confusion,
                       disorientation,
                       disorientation, andshort
                                       and shorttterm
                                                 ermmemory impairment.
                4.
                4.
                       Beginninginapproximately  Marchof2013, seriesofRubyS.Peterson’s         treating
                       Beginning in approximately March of 2013,aa series of Ruby S. Peterson's treating
                       physiciansexamined, evaluated andassessed  herphysical andmentalhealth,   andeach
                       physicians examined, evaluated and assessed her physical and mental health, and each
                       concludedthatshehaddeveloped    Dementia.
                       concluded that she had developed Dementia.
                5.
                5.
                       TheBoard           Specialists andtreating  physicians whoEACHDIAGNOSED   RUBY
                       The Board Certified Specialists and treating physicians who EACH DIAGNOSED RUBY
                       PETERSONWITH DEMENTIA IN2013include:
                       PETERSON WITH DEMENTIA IN 2013 include:
                              a.     FedericoDancel,M.D.(Board             Intemal Medicine  specialistand
                              a.     Federico Dancel, M.D. (Board Certified Internal Medicine specialist and
                                     RubyPeterson’s longtime`primary physician       whodiagnosed  Mrs.
                                     Ruby Peterson's long time primarycare
                                                                       care physician who diagnosed Mrs.
                                            withdementia
                                     Peterson         inapproximately
                                                                  March2013);
                                      Peterson with dementia in approximately March 2013);
                              b.     SaeedKahkeshani, M.D.(Board                        whodiagnosed
                                                                                Neurologist
                              b.     Saeed Kahkeshani, M.D.     (Board Certified Neurologist who diagnosed
                                                withdementia
                                     Mrs.Peterson         inapproximately
                                                                      June2013);
                                      Mrs. Peterson with dementia in approximately June 2013);




Silverado Appx. 0203
                                                                                     No. 1-15-586-CV 3321
                              c.      SamiranK.Das,M.D.(Board
                                      Samiran                     Certified
                                              K. Das, M.D. (Board Certified  Intemistwho
                                                                            Internist whodiagnosed Ruby
                                                                                         diagnosed Ruby

                                      withdementia
                                      with dementiaat             Bayshore
                                                      thePasadena Bayshore
                                                   atthe                   Hospital
                                                                           Hospital Geriatric
                                                                                    Geriatric Psychiatric
                                                                                              Psychiatric

                                      Unit inAugust
                                      Unit in August 2013);
                                                     2013);

                              d.
                              d.      SalahU.
                                      Salah            M.D.
                                            U.Qureshi, M.D.  (Board
                                                            (Board  Certified
                                                                   Certified Geriatric
                                                                             Geriatric Psychiatrist
                                                                                       Psychiatrist who
                                                                                                    who

                                      diagnosed
                                      diagnosed Rubywith
                                                Ruby withdementia
                                                         dementia    thePasadena
                                                                  atthe
                                                                  at             Bayshore
                                                                        Pasadena Bayshore Hospital
                                                                                          Hospital

                                      Geriatric Psychiatric Unit inAugust of 2013);
                                                            Unit in

                                 Suleman
                              e. Suleman
                              e.         Lalani, M.D.
                                         Lalani, M.D. (Board
                                                      (Board           Internist,
                                                             Certified Internist, Board Certified
                                                                                  Board Certified

                                      Geriatric
                                      Geriatric physician
                                                physician andRuby
                                                          and Ruby P eterson’s
                                                                   Peterson's attending
                                                                              attending physician atthe
                                                                                        physician at the

                                      Silverado
                                      Silverado Senior
                                                Senior Living
                                                       Living Facility
                                                              Facility inSugar
                                                                       in       Land,Texas
                                                                          Sugar Land, Texas who diagnosed
                                                                                            whodiagnosed
                                      Rubywithdementia
                                      Ruby               inlateAugust
                                           with dementia in late August o   early September of2013.);
                                                                        orr earlySeptember  of 2013.);

                              f.      Christopher
                                      Christopher O.Merkl,       (Board
                                                            M.D.(Board
                                                  0. Merkl, M.D.       Certified
                                                                       Certified Geriatric
                                                                                 Geriatric Psychiatrist
                                                                                           Psychiatrist who
                                                                                                        who

                                      performed
                                      performed a mental
                                                a mental capacity
                                                         capacity examination on Ruby
                                                                  examination on Ruby Peterson      October
                                                                                                 onOctober
                                                                                        Peterson on        4,
                                                                                                           4,

                                           anddiagnosed
                                      2013and
                                      2013     diagnosed herwith  dementia,
                                                         her with dementia, severe
                                                                            severe ccognitive
                                                                                     ognitive impairment,
                                                                                              impairment,

                                      susceptibility
                                      susceptibility    manipulation,
                                                     tomanipulation,
                                                     to              and   lackof
                                                                     andaa lack ofmental capacity
                                                                                  mental capacity tomanage
                                                                                                  to manageher
                                                                                                           her

                                      financial    other a
                                                or other
                                      financial or         ff`airs
                                                         affairs inOctober
                                                                 in         of2013).
                                                                    October of 2013).

                6.
                6.     Despite
                       Despite knowledge
                               knowledge oftheabove-findings
                                         of the above-findings regarding their m
                                                               regarding their   other’s
                                                                               mother's diminished
                                                                                        diminished mental
                                                                                                   mental

                       capacity
                       capacity andsusceptibility  to manipulation,
                                and susceptibility to manipulation, Plaintiffs orchestrated
                                                                    Plaintiffs orchestrated    meeting
                                                                                            aa meeting with Ruby
                                                                                                       with Ruby

                       Peterson
                       Peterson onNovember
                                on          15,22013,
                                   November 15,       without
                                                 013,without noticeto
                                                             notice   herlawfully designated
                                                                    toher                    agents
                                                                                  designated agents and
                                                                                                    and

                       attorneys-in-fact,
                       attorneys-in-fact, CarolAnn
                                          Carol Ann Manley
                                                    Manley a ndDavid
                                                           and David T    Peterson, andmanipulated
                                                                       royPeterson,
                                                                     Troy           and manipulated Ruby
                                                                                                    Ruby

                       Peterson
                       Peterson into signing
                                intosigning              Revocation
                                            aa purported Revocation ofPrior
                                                                    of       Durable
                                                                       Prior Durable Power ofAttomey
                                                                                     Powerof          andaa
                                                                                             Attorney and

                       purported Statutory
                       purported Statutory Durable
                                           Durable Power ofAttorney
                                                   Powerof Attorney in favor o
                                                                    infavor  offPlaintiff`
                                                                                Plaintiff Donny Leslie
                                                                                          Donny Leslie

                       Peterson
                       Peterson with
                                with p romises
                                     promises that with
                                              that      thenew
                                                   with the newdocuments,
                                                               documents, Plaintiffs
                                                                          Plaintiffs could
                                                                                     could move Mrs.
                                                                                           move Mrs. Peterson
                                                                                                     Peterson
                             the
                           ofthe Silverado
                       outof
                       out       Silverado Senior
                                           Senior Living
                                                  Living Facility
                                                         Facility    secured Memory
                                                                  (asecured
                                                                  (a         Memory Care
                                                                                    Care Unit).




Silverado Appx. 0204
                                                                                        No. 1-15-586-CV 3322
                        II.
                        II. JUDICIAL
                            JUDICIAL ADMISSION
                                     ADMISSIONOF
                                              OFM ENTAL
                                                MENTALINCAPACITY
                                                       INCAPACITYTO
                                                                 TOC ONTRACT
                                                                   CONTRACT
                7.
                7.     Less
                       Less tthan
                              hanthirty
                                  thirty(30)
                                         (30)ddays
                                               aysaftersecuring
                                                        securingthe  newdocuments,
                                                                 thenew             Plaintiffsinitiated
                                                                         documents,Plaintiffs  initiatedthis
                                                                                                         this

                        guardianshipproceeding
                                    proceedingby
                                              by filingtheir
                                                        their OriginalPetition
                                                                      PetitionforAppointment
                                                                               for Appointmentof
                                                                                               of Temporary
                       and
                       and P ermanent
                           Permanent Guardianof
                                             ofR   S.
                                                 uby
                                               Ruby              Inconnection
                                                    S. Peterson. Inconnection therewith, PlaintiffsDonny
                                                                                                   Donny
                       Leslie
                       LeslieP eterson
                             Peterson and
                                      and MackeyGlen
                                                GlenPeterson sworeuunder
                                                    Petersonswore   nderooath
                                                                          aththatthey
                                                                              that theyhadreadthe
                                                                                        had read the

                       Plainttffs' Original
                                   OriginalPetition oAppoint
                                           Petitiontto Appoint TemporaryandPermanent
                                                                         and PermanentGuardian
                                                                                      Guardianoof
                                                                                               fthe
                                                                                                  the
                       Person
                       Person aand
                                ndEstate
                                   EstateooffRuby
                                             RubySS..Peterson
                                                     PetersonAND
                                                             ANDTHAT
                                                                THATEEACH
                                                                      ACHOF  THEFACTUAL
                                                                          OFTHE  FACTUAL
                       STATEMENTS
                       STATEMENTSCONTAINED
                                 CONTAINEDTTHEREIN
                                           HEREINWERE(A)WITHIN
                                                   WERE (A) WITHIN THEIR
                       PERSONAL
                       PERSONAL K NOWLEDGE;
                                KNOWLEDGE; AND(2)WERETRUEANDCORRECT.
                                           AND (2) WERE TRUE AND CORRECT.
                8.
                8.     InParagraph
                       In Paragraph 113
                                      3oftheir
                                        of their OriginalPetition,
                                                         Petition, PlaintiffDonny
                                                                            DonnyLeslie  Petersonaand
                                                                                  LesliePeterson  ndMackey
                                                                                                      Mackey
                                                                             their
                       Glen
                       Glen Peterson sworetthat
                            Peterson swore hattthe
                                                hefollowing
                                                   followingfacts
                                                             factsw erewithin
                                                                  were within theirpersonal
                                                                                    personalknowledge
                                                                                             knowledgeand
                                                                                                       and
                       were true and
                       were true andcorrect:
                                    correct:
                                 also          topetitioners
                                       appearsto
                              "It also appears    petitionersthat
                                                              that becauseofthe
                                                                                 proposed
                                                                           of the proposedwward's
                                                                                            ard's mental
                              condition,
                              condition,she
                                        sheiissunabletoprotect
                                                      to protectherselformake
                                                                herselfor makedecisions
                                                                              decisionsthat arein
                                                                                        thatare inthe
                                                                                                   the
                              bestinterest ofhererpersonaland
                              best interest ofh           andffmancial
                                                               inancial
                                                                      affairs.
                                                                       affairs.Still,
                                                                               Still,believing
                                                                                     believingin
                                                                                               inthe
                                                                                                  the
                                         petitioners
                              foregoing, petitionersaccepted
                                                              theproposedward's    signed         of
                                                                                         owerofattorney
                                                    accepted the proposed ward's signedppower   attorneyon
                                                                                                         on
                              ll-15-13,
                              11-15-13,not
                                       not contradictorytotheir
                                                                 belief
                                                         to their beliefintheir
                                                                         in theirmother's
                                                                                 mother'smental
                                                                                         mental
                              limitations, butperhapsin lucidmomentthat
                               limitations, but perhaps inaa lucidmoment
                                                                           sheunderstood  whatshe was
                                                                       that she understood what shewas
                              signing.”
                              signing."


                9.
                9.
                   Theabove statements
                   The above statementsare
                                          considered TRUE JUDICIAL  ADMISSIONS under Texas
                                        are considered TRUE JUDICIAL ADMISSIONS under Texas
                       law.A  truejudicialadmission  is formalwaiver     ofproofusually  FOUND  IN
                       law. A true judicial admission is aa formal waiver of proof usually FOUND IN
                       PLEADINGS   thestipulations  oftheparties.Ajudicial              is
                       PLEADINGS or
                                 or the stipulations of the parties. A judicial admission is CONCLUSIVE




Silverado Appx. 0205
                                                                                        No. 1-15-586-CV 3323
                        UPON
                        UPON THE
                             THEPARTY
                                PARTYMAKING
                                     MAKINGIT,
                                           IT.AND
                                              ANDIT
                                                  ITRELIEVESTHEOPPOSING
                                                    RELIEVESTHEOPPOSING
                       PARTY'S
                       PARTY'S BURDENOFPROVING
                               BURDENOFPROVINGTHE
                                              THEA DMITTED
                                                 ADMITTEDFACT, ANDBARS
                                                          FACT.ANDBARSTHE
                                                                      THE
                       ADMITTING
                       ADMITTING PARTY
                                 PARTYFROM
                                      FROMDISPUTING IT. SeeMendoza
                                          DISPUTINGIT.See          v.Fidelity
                                                           Mendozav.  Fidelity Guaranty
                       Ins.
                       Ins. U nderwriters,
                            Underwriters, 606
                                          606 S .W.2d
                                              S.W.2d 692,
                                                     692,694
                                                         694(Tex. 1980),citing
                                                            (Tex. 1980),citingGevinson v.M
                                                                              Gevinsonv.   anhattan
                                                                                         Manhattan

                        Construction C0.ofOklahoma,
                                     Co. of Oklahoma,449S.W.2d
                                                     449 S.W.2d458,467(Tex.1969);
                                                               458, 467 (Tex. 1969);M cCormick
                                                                                    McCormickandRay,
                                                                                              and Ray,
                       Texas
                       Texas L awofEvidence
                             Law            § 1127(2ded.1956).
                                 of Evidence§1127  (2d ed. 1956).


                 10.
                 10. Thus,
                     Thus, PLAINTIFFS
                           PLAINTIFFSDONNY
                                     DONNYLESLIE
                                          LESLIEPETERSON
                                                PETERSONAND
                                                        ANDMACKEY
                                                           MACKEYGLEN
                                                                 GLEN
                       PETERSON
                       PETERSON HAVE
                                HAVECONCLUSIVELY
                                    CONCLUSIVELYADMITTEDTHAT,byNovember
                                                ADMITTEDTHAT,             15,22013:
                                                              by November15,  013:
                       (a)BECAUSE
                       (a) BECAUSE OF
                                   OF THEPROPOSED     'SMENTAL
                                         PROPOSED WARD'S MENTALCONDITION,
                                                               CONDITION. SHEIS
                                                                              IS
                       UNABLE
                       UNABLE TO
                              TOP ROTECT
                                PROTECTHERSELF
                                        HERSELFOR
                                               ORM AKE
                                                 MAKEDECISIONS
                                                      DECISIONS THAT AREIN
                                                                  TARE   INTHE
                                                                           THE
                       BESTINTEREST  OF HER PERSONALANDFINANCIAL
                       BEST INTEREST OFHERPERSONAL  AND FINANCIALAFFAIRS;
                                                                  AFFAIRS;aand
                                                                           nd(b)
                                                                               (b)
                       TIL4
                          TSTILL
                       THAT STILLBELIEVINGINTHE
                                 BELIEVING  THEFOREGOING,
                                               FOREGOING,PETITIONERS
                                                         PETITIONERSACCEPTED
                                                                    ACCEPTED
                       THEPROPOSED        SIGNED
                       THE PROPOSED WARD'S SIGNEDPOWER
                                                 POWEROFATTORNEY
                                                      OF ATTORNEYON
                                                                  ON1       NOT
                                                                      1-15-13,
                                                                    11-15-13, NOT
                       CONTRADICTORYTOTHEIR  BELIEFIN THEIRMOTHERMENTAL
                       CONTRADICTORY TO THEIR BELIEFINTHEIRMOTHER'S MENTAL

                       LIMITATIONS.

                11.
                11.
                       Theabove          admissions arenot
                       The above judicial admissionsare
                                                           onlyconclusive  againstPlaintiffs  herein,
                                                        not only conclusive against Plaintiffs herein,
                       butTHEY ALSO RELIEVE THE OPPOSING PARTIES'BURDEN
                       but THEY ALSO RELIEVE THE OPPOSING PARTIES' BURDENOF
                                                                         OF
                       PROVINGTHE ADMITTED FACT, AND BARS THE PLAINTIFFS
                       PROVING THE ADMITTED FACT, AND BARS THE PLAINTIFFS
                       FROMDISPUTING IT.Id
                       FROM DISPUTING IT. Id.

                12. Basedontheabove   judicialadmissions,  itisconclusively               thatRuby
                12. Based on the above judicial admissions, it is conclusively established that Ruby
                       S.Peterson lacked therequisite  mentalcapacity  toprotect herself make
                       S. Peterson lacked the requisite mental capacity to protect herselfor
                                                                                           or make




Silverado Appx. 0206
                                                                                      No. 1-15-586-CV 3324
                        decisions
                        decisions that  are inthebest
                                   that are  in the bestiinterest
                                                          nterestofherpersonal   or financialaffairs
                                                                  of her personalor           affairsoon
                                                                                                      n
                        November
                        November 15,
                                 15, 22013,
                                       013,which
                                            whichw ouldiinclude,
                                                 would  nclude, without
                                                                 withoutlimitation,
                                                                         limitation,thecapacity
                                                                                     the capacityto
                                                                                                  to

                        contract, andPlaintiffs
                        contract,                arelegally
                                  and Plaintiffs are legally barredfrom disputingit.
                                                                    fromdisputing it.

                 13.
                 13. Therefore,
                     Therefore,thepurported
                                the purportedbutdenied
                                             but deniedR evocation
                                                       RevocationofPrior DurablePowerofof
                                                                  of Prior DurablePower
                       Attorney
                       Attorney dated
                                datedNovember
                                     November 15,
                                              15, 2013isnull,
                                                       is null,void
                                                               voidand
                                                                   ando
                                                                      offn
                                                                         noolegaleffect.
                                                                                 effect.
                        Likewise,
                        Likewise,the           butdenied
                                 the purportedbut        StatutoryDurable
                                                   deniedStatutory          Powerof
                                                                   DurablePower    ofAttorney
                                                                                      Attorneydated
                                                                                                 dated

                                  15, 2013
                        November 15,  2013 isnull,
                                           is null,void
                                                   void andof                    Asaaresult,
                                                               no legal effect.' As
                                                            ofno                      result,the
                                                                                              theoonly
                                                                                                   nly
                       persons with
                       persons withlawful
                                    lawfulauthority
                                          authoritytoact   onbehalf
                                                    to acton  behalfofRuby
                                                                     of RubyS.Peterson’s
                                                                             S. Peterson'sestate  rtoto
                                                                                           estateoor

                       make m
                       make   edical
                            medical orhealthcare
                                    or healthcaredecisionsonherbehalf
                                                 decisionson            areCarol
                                                             her behalfare      AnnManley
                                                                           CarolAnn Manleyand
                                                                                           and
                       David
                       David T royPeterson,
                             Troy Peterson,acting
                                           actingiin
                                                  ntheir
                                                     theirccapacity
                                                            apacity asRuby
                                                                   as RubyS.Peterson’s
                                                                           S. Peterson'sduly
                                                                                         duly
                       appointed
                       appointed aand
                                   nddesignated  gentsunder
                                      designatedaagents      Mrs. Peterson's1993
                                                        underMrs.Peterson’s  1993Durable
                                                                                  DurablePPower
                                                                                          oweroof
                                                                                                f
                       Attorney.
                       Attorney.

                  III.
                  III. P LAINTIFFS’
                       PLAINTIFFS' LACK OFSTANDING
                                   LACK OF        & LACKOF
                                          STANDING&LACK OFSUBJECT
                                                          SUBJECTMATTER
                                                                 MATTER
                                                    JURISDICTION
                                                    JURISDICTION
                14.
                14. Lacking    legalauthority
                            any legal authoritytorepresent
                    Lacking any
                                                            RubyS. Peterson,an
                                                to represent RubyS.Peterson,
                                                                               Incapacitated
                                                                             an Incapacitated
                       Person,Plaintiffs Donny LesliePeterson,  Mackey GlenPeterson  andLonny
                       Person, Plaintiffs Donny Leslie Peterson, Mackey Glen Peterson and Lonny
                       Petersonlackstandingobring
                       Peterson lack standingtto bringor
                                                        maintain thislawsuit  inthepurported   but
                                                      or maintain this lawsuit in the purported but
                       deniedcapacity
                       denied capacityas
                                        Next        ofRubyS.Peterson.
                                      as Next Friend of Ruby S. Peterson.




                               Indeed, RubyPetersonwasmanipulated    intosigningitbased      promises  thatby
                               Indeed, Ruby Petersonwas   manipulatedwould          basedon
                sodoing,Plaintiffs   Donny Peterson andMack Petersoninto signing
                                                                           m ove hiterout  on promises that by
                                                                                         oftheSilverado
                so doing, medical
                          Plaintiffsand
                facility——a          Donny Peterson
                                       healthcare   and Mack
                                                 decision    Peterson
                                                         expressly    would move her durable
                                                                  denied               out of the Silverado
                                                                        toa statutory          powerof
                facility—a medical and healthcare decision expressly denied to a statutory durable power of
                attomey.
                attorney.




Silverado Appx. 0207
                                                                                           No. 1-15-586-CV 3325
                 15.
                 15.            isan
                       Standing is   integral
                                   anintegral component of, andisimplicit
                                              component                     in,the
                                                            and is implicit in,     concept ofsubject
                                                                                the concept of subject
        .
                       matter jurisdiction.      Ass'n o
                                            Tex.Ass'n
                              jurisdiction. Tex.       offBus. v. Tex.
                                                          Bus. v.     Air Control
                                                                  Tex.Air Control Bd, 852 S.W.2d
852S.W.2d 440,
                                                                                                440,

                       443(Tex.
                       443 (Tex.1993).
                                1993).  Subject
                                       Subject matter
                                               matter jurisdiction isisessential to theauthority
                                                                                 tothe authority of
                                                                                                 of a
        C.
                                decide
                             todecide
                       court to       a case. Id.Whether
                                      acase.              a trial
                                              Id. Whether a trial c ourthhas
                                                                  court   assubject  matter jurisdiction
                                                                             subject matter jurisdiction is
                                                                                                         is

                          questionof
                       aa question oflawsubject       denovo
                                     law subject ttoo de novo review.
                                                              review. See
                                                                      See Mayhew v. TownofSunnyvale,
                                                                                 v. Town of Sunnyvale,
                       964S.W.2d
                       964        922,928(Tex.1998).
                           S.W.2d 922, 928 (Tex. 1998).

                 16.
                 16.   Ifaa party
                       If         failsttooestablish
                            party fails              standing,
                                           establish standing, thetrial        must d
                                                               the trial court must   ismiss
                                                                                    dismiss thesuit.
                                                                                            the suit. IInnre
                                                                                                          re

                               344S.W.3d
                       N.L.D., 344 S.W.3d 3 3,3377(Tex.
                                          33,     (Tex. App.--Texarkana
                                                        App.--Texarkana 2011, no pet.).See,
                                                                        2011, no             alsoIn
                                                                                 pet.). See, also In

                       ReMcDaniel,  01-11-00711-CV
                       Re McDaniel, 01-11-00711-CV (Tex.App.--Houston
                                                   (Tex.               [lstDist.]
                                                         App.--Houston [1st Dist.] original

                                   10-11-2011).
                       proceeding, 10-11-2011). The trialcourt
                                                Thetrial courtcan consider
                                                               canconsider evidence
                                                                           evidence       standing
                                                                                    onthe standing
                                                                                    on

                       issuewhen
                       issue     evidence
                             whenevidence isnecessary to
                                          is             determine jurisdictional
                                                      to determine jurisdictional facts.
                                                                                  facts. Bland
                                                                                         Bland IISD
                                                                                                 SDv.v.
                       Blue, 34S.W.3d
                       Blue, 34        547,5555
                                S.W.3d 547,  55(Tex.
                                                (Tex. 2000).                  evidence
                                                      2000). Here, no further evidence isnecessary
                                                                                       is necessary
                       because Plaintiffs
                       because Plaintiffs havejjudicially
                                          have  udicially admitted
                                                          admitted thatRuby
                                                                   that RubyS.  Peterson lacked
                                                                             S.Peterson   lacked m ental
                                                                                                 mental
                       capacity
                       capacity tocontract  on November
                                to contract on November 15,15,22013 intheir
                                                                013in       Original
                                                                      their Original Petition,
                                                                                     Petition,

                       Defendants andtheProposed
                       Defendants and                   are relieved
                                                   Wardare
                                      the Proposed Ward                 the burden o
                                                                     oftheburden
                                                            relieved of            offproving
                                                                                      proving llack
                                                                                                ackof
                                                                                                    of

                       capacity
                       capacity toexecute
                                to         theNovember
                                   execute the          15,22013
                                               November 15,      documents,
                                                             013documents, andPlaintiffs are
                                                                           and               barred
                                                                                         are barred

                            disputing
                       from disputing herlack
                                      her      ofcapacity.
                                          lack of capacity.


                 17.
                 17.   The
                       The petitioner
                           petitioner must      the facts e
                                           showthefacts
                                      must show             stablishing
                                                          establishing standing
                                                                       standing existed att thetime
                                                                                existed a   the time suit
                                                                                                     suit

                                inthetrial
                       wasfiled in
                       was         the trial c
                                             court. M.D. A
                                               ourt.MD.    nderson
                                                         Anderson Cancer Ctr. v.        52S.W.3d
                                                                              v. Novak, 52 S.W.3d

                       704,708
                       704, 708(Tex.       Inre
                                     2001);In
                               (Tex.2001);    re Vogel, 261 S.W.3d 9
                                                 Vogel, 261S.W.3d  917, 921(Tex.
                                                                     17,921 (Tex. App.--Houston
                                                                                  App.--Houston
                       [14thDist.]
                       [14th Dist.]2008, orig.pproceeding).
                                   2008,orig.   roceeding). Here, Petitioners/Plaintiffs
                                                            Here,Petitioners/Plaintiffs havejjudicially
                                                                                        have  udicially
                       admitted
                       admitted that capacity didNOT
                                thatcapacity  did NOT exist. lfthepetitioner
                                                      exist. If                failstomeet
                                                                the petitioner fails to meet tthis
                                                                                               hisburden,
                                                                                                   burden,




Silverado Appx. 0208
                                                                                           No. 1-15-586-CV 3326
                        thetrial        must dismiss
                                  courtmust
                        the trial court      dismiss tthe suit. In re NL.D.,344S.W.3d
                                                       hesuit.In                         at 37.
                                                                      N.L.D., 344 S.W.3d at 37.


                 18.
                 18.    SincePetitioners/Plaintiffs
                        Since Petitioners/Plaintiffsarebarred
                                                    are            establishing
                                                        barredfrom establishing that   heyhad
                                                                                that tthey had standing to
                                                                                                        to

                        represent RubyS.
                        represent Ruby S.Peterson    thetime
                                                  atthe
                                         Peterson at         suitwas
                                                        time suit           thenthey
                                                                  wasfiled, then      lackstanding
                                                                                 they lack standing to
                                                                                                    to

                        bringsuit
                        bring suiton
                                  ontheProposed
                                     the Proposed Ward’s         andthe
                                                  Ward's behalf, and                dismiss
                                                                               mustdismiss
                                                                     the Court must        thesuit
                                                                                           the suit
                        forlack
                        for      ofsubject
                            lack of         matter jurisdiction.
                                    subject matter               In re NL.D.,
                                                   jurisdiction. In            344S.W.3d
                                                                       N.L.D., 344 S.W.3d 37.
                                                                                         at37.
                                                                                         at

                        WHEREFORE,
                        WHEREFORE, PREMISES
                                   PREMISES CONSIDERED,
                                            CONSIDERED, Movants Jill W. Young a
                                                        Movants JillW.Young     ndW.
                                                                              and W.

                 RussJones,
                 Russ       Guardian
                      Jones,Guardian AdLitem
                                     Ad Litem and
                                              and Attorney Ad Litem, respectively,
                                                  Attorney AdLitem,                forRuby
                                                                     respectively, for      S.
                                                                                       Ruby S.

                 Peterson, respectfully
                 Peterson,              pray that,
                           respectfully pray that, a fternnotice
                                                   after   oticeaand oral h
                                                                  ndoral    earing,
                                                                          hearing, theCourt  GRANT tthis
                                                                                   the Court GRANT   his
                 Motion andDISMISS
                 Motion and DISMISS thePlaintiff`s’ claims
                                    the Plaintiffs' claims brought
                                                           brought    their purported butdenied
                                                                   intheir
                                                                   in                 but denied
                 capacity
                 capacity asNext
                          as      Friend
                             Next Friend ofRuby
                                         of      S.Peterson
                                            Ruby S.          forlack
                                                    Peterson for      ofstanding
                                                                 lack of          andlack
                                                                         standing and lack ofsubject
                                                                                           of subject

                 matter
                 matter jurisdiction; andthat
                        jurisdiction; and thatthe Court
                                              theCourt     allcosts
                                                       taxall
                                                       tax    costs against
                                                                    against            forwhich+
                                                                            Plaintiffs for which
                 execution
                 execution        issueififnot
                           should issue        timely
                                           nottimely paid;and
                                                     paid; andforsuch  otherand
                                                              for such other    further
                                                                             andfurther         atlaw
                                                                                        relief, at law or
                                                                                                       or
                 inequity,
                 in         towhich
                    equity, to       Movants
                               which Movants may     themselves
                                                 showthemselves
                                             mayshow            justly entitled
                                                                justly entitled and for which they
                                                                                andforwl1ich  they

                 shall induty
                 shallin      boundforever
                         duty bound foreverpray.


                                                                           submitted,
                                                              Respectfully submitted,
                                                              UNDERWOOD,
                                                              UNDERWOOD,  JONES,
                                                                          JONES, S CHERRER
                                                                                 SCHERRER
                                                                MALOUF,P.L.L.C.
                                                              & MALOUF,




                                                                      W. RUSS
                                                                      W. RUSS JONES
                                                              By:
                                                                              JONES
                                                                      TBA ##10968050
                                                                      TBA   10968050
                                                                           Richmond A
                                                                      5177Richmond
                                                                      5177            Avenue, Suite505
                                                                                        venue,Suite 505
                                                                      Houston,Texas77056
                                                                      Houston, Texas 77056
                                                                      Telephone:  (713)552-1144
                                                                      Telephone: (713) 552-1144
                                                                      Facsimile:
                                                                      Facsimile: (713)781-4448
                                                                                 (713) 781-44482




Silverado Appx. 0209
                                                                                        No. 1-15-586-CV 3327
                                                                        rjones@ujsmlaw.com

        0                                                             ADLITEM RUBY
                                                                 ATTORNEY AD LITEM FOR RUBY
                                                                 S.PETERSON,
                                                                 S.           ANINCAPACITATED
                                                                    PETERSON, AN INCAPACITATED
                                                                 PERSON
                                                                 PERSON

                 ·                                               MACINTYRE,
                                                                 MACINTYRE,  MCCULLOCH,
                                                                             MCCULLOCH,
                                                                 STANFIELD
                                                                 STANFIELD &YOUNG,
                                                                           &        L.L.P.
                                                                             YOUNG, L.L.P.



        0                                                        By:
                                                                             W.YOUNG
                                                                        JILL W. YOUNG
        0                                                               T.B.A.
                                                                        T.B.A. #00797670
                                                                               #00797670
                                                                        2900
                                                                        2900                 150
                                                                             Weslayan, Suite 150
                                                                        Houston,TX
                                                                        Houston,     77027
                                                                                 TX 77027
                                                                        Telephone:
                                                                        Telephone: (713)5572-2900
                                                                                   (713)  72-2900
                                                                        Facsimile:(713)
                                                                        Facsimile: (713)572-2902
                                                                                         572-2902
                                                                 GUARDIAN
                                                                 GUARDIAN  ADLITEM
                                                                          AD  LITEM FOR
                                                                                    FOR RUBY S.
                                                                                        RUBY S.
                                                                 PETERSON, ANINCAPACITATED
                                                                 PETERSON, AN INCAPACITATED
                                                                 PERSON
                                                                 PERSON
                                               CERTIFICATE
                                               CERTIFICATE OFSERVICE
                                                           OF SERVICE

                           I hereby c
                           Ihereby    ertify
                                    certify tthat  true and
                                              hata true and correct copy oftheforegoing
                                                            correct copy of the foregoing instrument
                                                                                          instrument hasbeen
                                                                                                     has been
                     forwarded
                     forwarded to:
                               to:
                 SarahP
                 Sarah   atelP
                        Patel  acheco
                              Pacheco                            Candice
                                                                 Candice Schwager
                                                                         Schwager
                 Kathleen
                 Kathleen  Tanner
                           Tanner Beduze
                                  Beduze                         1417Ramada
                                                                 1417 Ramada Drive
                                                                             Drive
                 Crain,Caton
                 Crain, Caton& &James,   P.C.
                                 James, P.C.                     Houston, Texas 77062
                                                                          Texas 77062
                 1401McKinney,
                 1401 McKirmey,    Suite1700
                                   Suite 1700
                 Houston,Texas77010
                 Houston,  Texas 77010
                 Philip
                 Philip M.Ross
                        M. Ross                                Josh K.Davis
                                                               Josh K.  Davis
                 1006Holbrook
                 1006  Holbrook Road
                                Road                           Lewis,
                                                               Lewis, Brisbois,
                                                                      Brisbois, Bisgaard &Smith, L.L.P.
                                                                                Bisgaard &       L.L.P.
                 SanAntonio,
                 San Antonio, Texas 78218
                              Texas 78218                      Weslayan
                                                               Weslayan Tower,   Suite1400
                                                                          Tower, Suite 1400
                                                               24Greenway
                                                               24 Greenway Plaza
                                                                             Plaza
                 Byfacsimile
                 By facsimile and/or        on the
                              and/or e-file on the 17thdayofOctober,
                                                        day of October, 2014.
                                                                        2014.



                                                                 W.RUSS
                                                                 W. RUSS JONES
                                                                         JONES




Silverado Appx. 0210
                                                                                         No. 1-15-586-CV 3328
TAB 38
                                                                                                           FILED
                                                                                           10/27/2014 9:02:08 PM
                                                                                                    Stan Stanart
                                                                                                    County Clerk
               DATA-ENTRY                                                                          Harris County
               PICK
               PICKUP
                   UP THISDATE
                          DATE
                                                                                 PROBATE
                                                NO.427,208
                                                NO. 427,208                                coulir1
               IN RE: GUARDIANSHIPOF
                                  OF              §§              IN THE PROBATECOURT
                                                                 INTHEPROBATE    COURT

               RUBYPETERSON,
               RUBYPETERSON,
                                                  §§             NUMBERONE
                                                                  NUMBER ONE

               PROPOSED                           §§             HARRIS        TEXAS
               PROPOSEDWARD
                       WARD                                       HARRIS COUNTY, TEXAS



                                          CAUSENO.2014-40980
                                          CAUSE NO. 2014-40980

               MACKEY ("MACK")GLENPETERSON,§     INTHEDISTRICTCOURT
               MACKEY ("MACK") GLEN PETERSON, § IN THE DISTRICT COURT
               PETERSON,Individually,Next  §
               PETERSON, Individually,
                                  DON  Next  Friend
                                         LESLIE              §
               ofRUBY  PETERSON,
               of RUBY PETERSON, DON LESLIE                  §
               PETERSON,             andasNext
               PETERSON, Individually  and and
                                           as Next           §
                     ofRUBYPETERSON,
               Friend, of RUBY PETERSON, andand
                        PETERSON,                            §
               LONNY
               LONNY PETERSON,     Individually and
                           of RUBYS.PETERSON,                §
               Next
               Next Friend of RUBY S. PETERSON,
                                                             §
               Plaintiffs,
               V.                                            §        COUNT TEXAS
                                                                 HARRIS
               V.                                                 HARRIS COUNTY, TEXAS
               CAROLANNE                                     §
               CAROLPETERSON,
               DAVID ANNE MANLEY,
                             SILVERADO                       §
               DAVID PETERSON,
               SENIOR          SILVERADO
                     LIVING,INC.,d/b/a                       §
               SENIOR    LIVING, INC., d/b/a Silverado
                     Living                                  §
               Senior Living —
                             — Sugar Land,
                    Defendants.                              §               DISTRICT
                                                                 129THJUDICIAL
                    Defendants.                                  129TH JUDICIAL DISTRICT
                    RESPONSEINOPPOSITION  TODEFENDANTS' MOTIONTODISMISS
                                  PURSUANT
                    RESPONSE IN OPPOSITION  TOTRCP
                                           TO      RULE91MOTION TO DISMISS
                                              DEFENDANTS'
                                       PURSUANT TO TRCP RULE 91a
                                    WRIGHT:
                           JUDGELLOYD
               TOTHEHONORABLE
               TO THE HONORABLE JUDGE LLOYD WRIGHT:
                     DonPeterson,LonnyPetersonandMackPeterson              thisResponseto in
                       Don Peterson, Lonny Peterson and Mack Peterson file this Response to in

                                                         1
                                                         1




Silverado Appx. 0211
                                                                         No. 1-15-586-CV 3347
                                                      Rule
                                        toDismiss toTRCP
                                    Motion                 andwould
                                                         91a,
                            toDefendants‘
               Opposition to Defendants' Motion to Dismiss Pursuant to TRCP Rule 91a, and would
        0                       follows:
        A
               showthe
               show the Courtas
                              as follows:
                                                   INTRODUCTION
                                                    INTRODUCTION
     i 0
       U1      11                filed          25,2014.
                                           onJuly
                                     thissuit
                        Plaintiffs filed this suit on July 25, 2014.
                                                   andentered anappearance    onJuly28,2014.
               22       Defendants waived service and enteredan
                       Defendants                                  appearance on July 28, 2014.
                                         theirmotionto          onSeptember   25,2014.
               33 Defendants
                        Defendants filed their motion to dismiss on September 25, 2014.
       CO
                                           UNDISPUTED     MATERIAL     FACTS
                                           UNDISPUTED MATERIAL FACTS
                                                 is aninvoluntary residentof Silverado  SeniorLiving,
               4        Ruby            ("Ruby")
                                Peterson ("Ruby") isan
                         RubyPeterson                   involuntary resident of Silverado Senior Living,
                4
                            Silverado  SeniorLiving SugarLand("Silverado").
                 Inc.d/b/a
                Inc.  d/b/a Silverado Senior Living— - Sugar Land ("Silverado").
                                                   durablepowerofattorneyappointing      CarolManley
                5           1993,R
                         In 1993,
                        In          ubyexecuted
                                   Ruby  executedaa durable power of attorney appointing Carol Manley
                 5
                                                                                           2013,Ruby
                 ("Carol")aand
                ("Carol")     ndDavid   Peterson("David").However,on November15,
                                   David Peterson (''David"). However, on November 15, 2013, Ruby
                                                                                            appointing
                              Revocation  ofPowerofAttorneyandnewpowersofattorney
                  executedaa Revocation of Power of Attorney and new powers of attorney appointing

                 her       DonandMackPetersonasheragents.
                  hersons
                      sons Don and Mack Peterson as her agents.
                                                                                        Dr. Christopher
                 6       There   are conflictingdiagnosesregardingRuby`scapacity.
                          There are conflicting diagnoses regarding Ruby's capacity. Dr. Christopher
                  6
                                                                   dementia,  althoughhe later
                 Merkl,   M.D.hasreportedthatRubyhas severe
                  Merkl, M.D. has reported that Ruby has severe dementia, although he later testified
                                                                               M.D.reportedthatRuby
                  that she  has mildto moderatedementia.Dr.MarkKunik,
                   that she has mild to moderate dementia. Dr. Mark Kunik, M.D. reported that Ruby
                                                                               Dr.JohnTennison,   M.D.
                  has mild   to moderatedementiaandthatshelackscapacity.
                   has mild to moderate dementia and that she lacks capacity. Dr. John Tennison, M.D.
                                                                         butto a reasonabledegreeof
                  reportedthatRubyhas mildto moderatedementia,
                    reported that Ruby has mild to moderate dementia, but to a reasonable degree of
                                                                                     of attorneyon
                    medical          sheprobablyhadcapacityto executenewpowers
                    medical certainty, she probably had capacity to execute new powers of attorney on
                         15,2013.
                    November
                    November 15, 2013.
                                                                2




Silverado Appx. 0212
                                                                             No. 1-15-586-CV 3348
                                                RULE 1aSTANDARD
                                                RULE991a STANDARD

               77       TRCPRule91a
                        TRCPRule 91a allowsaapartyto  movethe
                                              party tomove
                                                                                  groundless cause
                                                           the courttoto dismissa a groundless cause

                          The rule
               of action. The
               of                          in part:
                              rule provides inpart:
                                             dismiss causeofaction       thegroundsthatithas
                        [A]
                         [A]party may moveto
                             partymaymove  to dismissaacause of actionon
                                                                       on the grounds that it has

                          basisinlaw
                        nobasis
                        no            orfact.
                                in lawor fact. A
                                                      ofaction  has obasis
                                                 cause of action hasnno
                                               A cause
                                                                            inlawifthe
                                                                        basis in law if the

                        allegations,taken
                        allegations,       astrue,
                                     takenas
                                                   togetherwith inferencesreasonablydrawn
                                              true, together with inferences reasonably drawn
                                         entitle theclaimant tothereliefsought.     Acause  of
                        from  them,do
                         fromthem,  donot
                                       not entitle the claimant to the relief sought. A cause of
                        actionhas nobasisin
                        action hasno
                                             factif reasonable
                                     basis in fact ifno
                                                                  personcouldbelievethefacts
                                                      no reasonable person could believe the facts
                        pleaded.
                         pleaded.
               TRCPRule 9la.
               TRCP Rule 91a.
                                                      ARGUMENT
                                                        ARGUMENT
               A.       Plaintiffs          inthiscase.
                                 havestanding
                A.       Plaintiffs have standing in this case.
               8                  havestandingtopursueclaimsonRuby'sbehalf,andthiscaseshould
                         Plaintiffs
                8        Plaintiffs have standing to pursue claims on Ruby's behalf, and this case should
               not be dismissedfor wantof subjectmatterjurisdiction.Plaintiffsbringsuit on
               not be dismissed for want of subject matter jurisdiction. Plaintiffs bring suit on
               Ruby'sbehalfas nextfriendandattomeys-in-fact.  Claimsbroughton Ruby'sbehalf
                Ruby's behalf as next friend and attorneys-in-fact. Claims brought on Ruby's behalf
                                    forlackofstanding.
                shouldnotbe dismissed
                should not be dismissed for lack of standing.
                9    AlthoughRuby executeda durablepowerof attorney,whichincludeda
                9    Although Ruby executed a durable power of attorney, which included a
                medicalpowerof attorney, in 1993,thatpowerof attorneywasexpressly      revokedon
                medical power of attorney, in 1993, that power of attorney was expressly revoked on
                November  15,2013,andtherevocation     wasrecordedinthe          publicrecordsof
                November 15, 2013, and the revocation was recorded in the official public records of
                           Texas.3
                HarrisCounty,
                    Harris County, Texas.

                                                                  3




Silverado Appx. 0213
                                                                               No. 1-15-586-CV 3349
                  Thereis
               10 There
               10                                       ubyhad
                                                 hetherRRuby
                                       evidencewwhether
                        is conflictingevidence                            to executea acontract
                                                             had capacitytoexecute      contract

        0      in November2013.
               inNovember                the T
                                However, the
                          2013. However,       exas
                                             Texas Healthand
                                                  Health     Safety Code,Section 166.155
                                                          and Safety Code, Section 166.155

               provides               ofaamedical
                        or revocationof
               providesffor
                                                      of attorneyasasfollows:
                                                  power ofattorney
                                          medicalpower                follows:
                                              (a) Amedicalpowerooff attorneyis
                     Sec. 166.155. REVOCATION.
                     Sec.166.155.  REVOCATION. (a) A medicalpower    attorney is
                     revoked by:
                      revoked by:
                     (1)  oralor written notification
                      (1) oral or        notificationat
                                                      atany
                                                            timeby the           to the
                                                         any time by the principal to the
       CO
                     agent  raalicensed
                     agentoor            r certified
                                licensedoor
                                                     health residential
                                            certified healthor
                                                                          careprovideror
                                                             or residential care provider or
                     by    otheract evidencing             intentto revokethe power,
                        any other act evidencingaa specific intent to revoke the power,
                     by any
                     withoutregard to whetherthe principalis competentor the
                       without regard to whether the principal is competent or the
                              mentalstate.
                     principal's
                       principal's mental state.
                                      of medicalpowerof attorneysignedby Rubywas
                          therevocation
               11 Therefore,
               11      Therefore, the revocation of medical power of attorney signed by Ruby was
               effective"withoutregardto whetherthe principalis competentor the principal's
               effective "without regard to whether the principal is competent or the principal's
                                   Rubydoesnothaveagentspursuantto anymedicalpowerof
               mentalstate.Presently,
               mental state. Presently, Ruby does not have agents pursuant to any medical power of
               attorney.
               attorney.
                             factquestionsremainwhetherRuby'sexecutionof newdurable
               12 Additionally,
               12      Additionally, fact questions remain whether Ruby's execution of new durable
               powersof attorneyonNovember    15,2013waseffective.Construing    contested facts
                powers of attorney on November 15, 2013 was effective. Construing contested facts
               in favorofthe Plaintiffsindicatesthattherevocationof the 1993powerof attorney
               in favor of the Plaintiffs indicates that the revocation of the 1993 power of attorney
               on November15,2013was                  andtheexecutionof newpowersof attorney
               on November 15, 2013 was effective, and the execution of new powers of attorney
               werealsoeffective.
                were also effective.
                                           prerequisite
               13 Standingis a constitutional        to                suit.           v
                13     Standing is a constitutional prerequisite to filing suit. Heckman v Williamson

                                                           4




Silverado Appx. 0214
                                                                               No. 1-15-586-CV 3350
                         S.W.3d137,150(Tex.2012).                  haveallegedthattheypersonally
               Ciy., 369
                     369 S.W.3d 137, 150 (Tex. 2012). Plaintiffs have alleged that they personally
                                                                           wrongfulactsand/or
                                                         resultof Defendants'
                        harm andinjury
               sufferedharmand          asaaproximate
                                 injuryas   proximate result of Defendants' wrongful acts and/or

               omissions. T
               omissions. To  wit, Defendants
                            o wit,           retaliatedagainstDonandhis wife,Mackandhis
                                   Defendants retaliated against Don and his wife, Mack and his

               wife,and Lonnyas well as Rubyfor revokingthe 1993powerof attorneyon
               wife, and Lonny as well as Ruby for revoking the 1993 power of attorney on
                                                allegeand would provethat     Rubyhad a rightto
               November115,
               November         2013. Plaintiffs allege and wouldprove
                            5,2013.                                        that Ruby had a right to

                       her priormedical
                revokeherprior
               revoke                     owerofofattomey
                                 medicalppower
                                                           pursuantto theTexasHealthandSafety
                                                   attorney pursuant to the Texas Health and Safety
               Code, Section 166.155,andDefendants'  retaliation waswrongful.In fact,
               Code, Section 166.155, and Defendants' retaliation was wrongful. In fact,
               Defendants‘ retaliation asknowing,    intentionalandmalicious   becausetheyknewor
               Defendants' retaliationwwas knowing, intentional and malicious because they knew or
                            knownthattheyhad noauthority       topreventthePlaintiffsfromvisiting
               should  have known that they hadno
               shouldhave                             authority to prevent the Plaintiffs from visiting
               each otherandthatdenyingvisitation     wouldcauseirreparable   harmandinjuryto the
                each other and that denying visitation would cause irreparable harm and injury to the
               Plaintiffs.
                Plaintiffs.
                      Therefore,Caroland Davidwerewithoutauthorityto preventRubyfrom
                14 Therefore, Carol and David were without authority to prevent Ruby from
                       Silverado becausetheirpowerof attorney   wasrevoked  on November 15,
               leaving
                leaving Silverado because their power of attorney was revoked on November 15,
               2013,andSilverado   wrongfully deniedDon,MackandRubyaccessto eachotherfor
                2013, and Silverado wrongfully denied Don, Mack and Ruby access to each other for
                                                                                      haveproperly
               thepurposeof movingheroutofSilverado.Plaintiffssubmitthatthey
                the purpose of moving her out of Silverado. Plaintiffs submit that they have properly
               pleadedfacts,whichdemonstrate    thattheyhavestandingto bringclaimsonbehalfof
                pleaded facts, which demonstrate that they have standing to bring claims on behalf of
                Ruby.
                Ruby.
                                                                                           standingto
                15 Becauseit is clearfromthe Plaintiffs'pleadingsthat theyhave
                15    Because   it is clear from  the Plaintiffs' pleadings that they have  standing to
                                        o fRuby,t heCourt h asjurisdictionto heartheir claims, andthe
                bringclaimsonbehalf
                bring claims on behalf of Ruby, the Court has jurisdiction to hear their claims, and the
                Courtlacksdiscretion   to dismissPlaintiffs'suitagainsttheDefendants    initsentirety.
                Court lacks discretion to dismiss Plaintiffs' suit against the Defendants in its entirety.
                                                           5
                                                               5




Silverado Appx. 0215
                                                                              No. 1-15-586-CV 3351
                                  at150.
                           369S.W.3d
               Heckman, 369 S.W.3d at 150.
                       Defendants
                       Defendants
                                         Ruby,Don,MackandLonny.
                                            toRuby, Don, Mack and Lonny.
                                  areliable to
                                  are
               B.
               B.
                                                t heyknew or        haveknownthatthe 1993
                                 liable because
               16 Defendants
                  Defendants are liable because they knew or should have known that the 1993
                             are
                                                                           continued reliance
               16                                               andtheir
                                                          15,2013,
                        of           was           onNovember
               power of attorney was revoked on November 15, 2013, and their continued reliance
                                                                          noticeoftherevocation,    which
                                 unreasonable   after they  had  express
               was arbitrary
               wasarbitrary  andunreasonable after they had express notice of the revocation, which
                             and
                                                     Public  Records.     Texas  HealthandSafetyCode,
                                     Harris County
                                the Harris
               wasrecordediinn the
               was recorded                 County Public Records. Texas Health and Safety Code,

                        166.155
               Section166.155
               Section
                                                statesC   odeprovides   in relevant
                17    Specifically,
                      Specifically, the Texas E
                                    the Texas  Estates Code provides in relevant part:
                                                                                                   faithon
                                                                   thirdpartywhoreliesin good
               17
                      If a durable  power ofattorney
                                          of attorney  i
                                                       iss used,aa third
                                                           used,         party who  relies in good faith on
                      lf a durablepower                                                                   of
                                                              performed     in the scope   of the power
                the acts         attorneyin   fact
                                          in fact or   agent
                                                   oragent performed in the scope of the power of
                the actsofof an
                             anattorney
                            not liable
                          isnot            theprincipal.
                                       to the principal.
                 attorneyis
                 attorney       liable to
                                                    751.056.
                                               Section
                          Texas
                          Texas Estates Code
                                Estates Code Section 751.056.
                                                                  thatDefendants   didnotrelyon theactsof
                          Plaintiffsaallege
                          Plaintiffs        and would
                                      llegeand  would prove
                                                      prove that Defendants did not rely on the acts of
                    18                                                                                  knewor
                                                                        15,2013becauseDefendants
                    18
                                       in  good  faith after November
                    Carol  and
                    Caroland    David
                                David  in  good faith after November    15, 2013  because   Defendants  knew or
                                                                          authority t o actafter the 1993power
                                                       andCarol
                                                Davidand           lacked
                                                            Carollacked
                    should   have known
                     shouldhave   known thatthatDavid                     authority to act after the 1993 power

                                                  Therefore,  Defendant  areliabletoRuby.
                     of attorney w
                     ofattorney    asrevoked.
                                 was  revoked. Therefore,    Defendant are liable to Ruby.
                                                                                                    provides:
                                                       H ealth and  Safety Code,Section166.155
                                                Texas
                                             theTexas Health and Safety Code, Section 166.155 provides:
                      19 Additionally,
                     19
                            Additionally, the

                                                (a)  A medical  power  ofattorneyis revokedby:
                             REVOCATION.
                             REVOCATION.        (a) A  medical  power  of attorney is revoked by:
                                                    notification atany  timeby the principalto the
                                                                    anytime
                             (1) oralororwritten notification
                             (1)oral                             at           by the principal to the
                                                      certified healthor  residential careprovideror
                                                                       orresidential care
                             agent or
                             agentora a  licensed
                                         licensed  or
                                                   or certified health                     provider or

                                                                  6
                                                                  6




Silverado Appx. 0216
                                                                                  No. 1-15-586-CV 3352
                     by any other
                     by any otheract              specificintent
                                     evidencingaaspecific
                                  actevidencing
                                                                     revokethe power,
                                                           intenttoto revoke thepower,

                     without regardtotowhetherthe
                     without                               is competentororthe
                                       whether the principal iscompetent    the

                       principal'smental
                                  mentalstate.
                                         state.
               20      Plaintiffsallege
                                          would
                                  allegeand
                                                                    reliance Carol
                                                       thatDefendants'
                                                   prove that Defendants' relianceon
                                         and wouldprove                            on Carol
               20
                                               nderthe1993
                                     uthorityuunder
                                    aauthority                   of attomey not
                   David'sppurported
               and David's
               and          urported                         power of attorneywas
                                                    the 1993power              was not
                       faithafterthat powerof                revokedon November15,
               in
                in good
                   good faith after that power of attomey
                                                  attorneywas
                                                          was revoked on November 15,
               2013because therevocation asrecorded   in thepublicrecordsof Harris
               2013 because the revocationwwas recorded in the public records of Harris
               County,Texas,andDefendants   hadexpressnoticeofthatfact. Therefore,
               County, Texas, and Defendants had express notice of that fact. Therefore,
               Silverado
               Silveradocan
                            be held liableto Rubyfor all its wrongfulacts and/or
                         can be held liable to Ruby for all its wrongful acts and/or
                        whichwereperformed
               omissions,                     inbadfaithrelianceon the1993power
               omissions, which were performed in bad faith reliance on the 1993 power
                                          15,2013.
                                  onNovember
               of attorneybeginning
               of attorney beginning on November 15, 2013.
               21    Plaintiffs'claimshave a basisin law, and they shouldnot be
               21      Plaintiffs' claims have a basis in law, and they should not be
               dismissedbecause eachofPlaintiffs'  claims, taken astrue,together   with
               dismissed because each of Plaintiffs' claims, taken as true, together with
               inferencesreasonablydrawntherefrom,entitlePlaintiffsto the relief
                inferences reasonably drawn therefrom, entitle Plaintiffs to the relief
                                                                    can be held
               sought,i.e., 1) Plaintiffshavestanding,and2) Defendants
                sought, i.e., 1) Plaintiffs have standing, and 2) Defendants can be held
               liablefor theirbadfaithrelianceona medicalpowerof attorneythathad
                liable for their bad faith reliance on a medical power of attorney that had
               beenrevokedas a matterof law. Therefore,   dismissalis not appropriate
               been revoked as a matter of law. Therefore, dismissal is not appropriate
               becausePlaintiffscanprovefacts,whichwouldentitlethemto relieffrom
                because Plaintiffs can prove facts, which would entitle them to relief from
               Defendants.                    at150.7
                                       369S.W.3d
                Defendants. Heckman, 369 S.W.3d at 150.



                                                           7




Silverado Appx. 0217
                                                                            No. 1-15-586-CV 3353
                                                     PRAYER
                                                     PRAYER

                                PREMISESCONSIDERED,
                     WHEREFORE,PREMISES
                     WHEREFORE,                               respectfully        the
                                         CONSIDERED, Plaintiffs respectfully request the
        kx
                                                          Living,Inc.,TanaMcMillan    andLinda
               Court
               Courttto                 of SilveradoSenior
                        deny the motionof
                     o denythemotion                 Senior Living, Inc., Tana McMillan and Linda

               Lavinson in itsentirety.
               Lavinsoninits
                                                  alsorequestthat
                              entirety. Plaintiffs alsorequest
                                                                 theCourt  taxcostsagainst   the
                                                              that the Court tax costs against the
                                             shouldissueif not   timelypaid. Plaintiffspray   for
                           for whichexecution
               Defendants,forwhich
               Defendants,           execution should issue if not timely paid. Plaintiffs pray for
                         andfurtherrelief, towhich   they maybebejustly entitled.
               such other and further relief,to
               suchother                        which theymay      justly entitled.
                                                               submitted,
                                                     Respectfully
                                                       Respectfully submitted,




                                                      210/326-2
                                                     Phone:
                                                     PhilipM.Ross,SBN17304200
                                                     1006  Holbrook
                                                      Philip M. Ross,
                                                     San
                                                     1006Antonio,
                                                      Email:
                                                 By: Philip
                                                            Holbrook
                                                                     Road
                                                                      SBN 17304200
                                                                   Texas78218
                                                                      Road
                                                      San Antonio, Texas 78218
                                                      Phone:ross_law@hotmail.com
                                                     Email:   210/326-2100
                                                              ross_law@hotmail.com
                                                By: /s/ Phili M.Ross
                                                            M.Ross
                                                       /s/ Philip M. Ross
                                                       Philip M. Ross
                                                      CandiceSchwager
                                                      1417Ramada
                                                       Candice
                                                       1417
                                                                  Drive
                                                               Schwager
                                                            Ramada  Drive
                                                      Houston,TX77062
                                                      Phone: 832-315-8489
                                                       Houston, TX 77062
                                                      FAX:  713-583-0355
                                                       Phone: 832-315-8489
                                                       FAX: 713-583-0355
                                                      AttorneysforDonPeterson,
                                                      Peterson
                                                       Attorneys
                                                      Lonny Peterson andMack
                                                                 for Don Peterson,
                                                       Lonny Peterson and Mack
                                                       Peterson




                                                           8




Silverado Appx. 0218
                                                                              No. 1-15-586-CV 3354
                                                 Certificateof
                                                             of Service

                       hereby certifythat
                     IIhereby                trueand
                                      thataatrue              copyoftheabove
                                                  and correctcopy  of the above documentwas
                                                                                         was e-filed
               and
               and sent byemail
                   sent by emailoorelectronic  deliveryb y
                                  r electronic delivery by agreementto:
                                                           agreement   to:
               Sarah
               Sarah Pacheco
                                                      Jill
                                                       JillY oung
                                                           Young
                                                      Maclntyre,McCulloch, Stanfield,Young, LLP
               KathleenBeduze
               Kathleen Beduze                         Maclntyre, McCulloch, Stanfield, Young, LLP
                                                                    Suite150
                       aton&& James,PC                2900Weslayan,
               Crain,CCaton
               Crain,                 PC               2900 Weslayan, Suite 150
               1401 McKinneySSt.,
               1401McKinney     t.,Suite 1700
                                    Suite 1700         Houston,TX77027
                                                      Houston,  TX 77027
               Houston,TX77010
               Houston, TX 77010                      JoshDavis
                                                       Josh Davis
               RussJones                              LewisBrisbois Bisgaard &Smith,
                                                       Lewis Brisbois Bisgaard
                                                                                     LLP
                                                                               & Smith, LLP
               Russ Jones       Scherrer&             WeslayanTower,  Suite 1 400
               Underwood, Jones,
               Underwood, Jones, Scherrer &            Weslayan Tower,  Suite 1400
               Malouf,PLLC                            24Greenway  Plaza
                                                       24 Greenway Plaza
               Malouf, PLLC                           Houston,TX 77046
               5177RichmondAve.,Suite 505              Houston, TX 77046
               5177 Richmond Ave., Suite 505
               Houston,TX77056
               Houston, TX 77056
               onOctober 27,2014.
               on October 27, 2014.
                                                      /s/       M.Ross
                                                       Is/ Philip
                                                      PhilipM.RossM. Ross
                                                       Philip M. Ross




                                                            9




Silverado Appx. 0219
                                                                                  No. 1-15-586-CV 3355